Case 20-33113-KRH              Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                   Desc Main
                                       Document    Page 1 of 15



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                               )
In re:                                                         )           Chapter 11
                                                               )
ASCENA RETAIL GROUP, INC., et al.,1                            )           Case No. 20-33113-KRH
                                                               )
         Debtors.                                              )           (Jointly Administered)
                                                               )

     AMENDED OBJECTION AND JOINDER OF TAUBMAN LANDLORDS TO SIMON
       PROPERTY GROUP, INC.’S (I) OBJECTION TO CONFIRMATION OF THE
          AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
           ASCENA RETAIL GROUP, INC. AND ITS DEBTOR AFFILIATES
                     AND (II) RESERVATION OF RIGHTS

                                                               2
          COME NOW the Taubman Landlords                           (collectively, the “Taubman Landlords”) and

 hereby join, as if fully restated herein, in the Simon Property Group, Inc.’s (I) Objection to

 Confirmation of the Amended Joint Chapter 11 Plan of Reorganization of Ascena Retail Group,

 Inc. and its Debtor Affiliates and (II) Reservation of Rights [Docket No. 1602] (the “Objection”),


 1
          A complete list of each of the Debtors (the “Debtors” or “Debtor”) in these chapter 11 cases may be
 obtained on the website of the Debtors' proposed claims and noticing agent at http://cases.primeclerk.com/ascena.
 The location of Debtor Ascena Retail Group, Inc.'s principal place of business and the Debtors' service address in
 these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.
 2
          The Taubman Landlords are the owners of certain regional retail shopping centers, which include the following:
 Taubman Cherry Creek Shopping Center, L.L.C., commonly known as Cherry Creek Shopping Center, located in Denver,
 Colorado; Green Hills Mall TRG LLC, commonly known as The Mall at Green Hills, located in Nashville, Tennessee; and The
 Mall at Short Hills, located in Millburn, New Jersey, at which locations the Debtor is a Tenant pursuant to written leases (the
 “Taubman Leases”).
 ____________________________________________
 Augustus C. Epps, Jr., Esquire (VSB No. 13254)
 Michael D. Mueller, Esquire (VSB No. 38216)
 Jennifer M. McLemore, Esquire (VSB No. 47164)
 Bennett T. W. Eastham, Esquire (VSB No. 93484)
 WILLIAMS MULLEN
 200 South 10th Street, Suite 1600
 Richmond, Virginia 23219
 Telephone: (804) 420-6000
 Facsimile: (804) 420-6507
 Email: aepps@williamsmullen.com
          mmueller@williamsmullen.com
          jmclemore@williamsmullen.com
          beastham@williamsmullen.com

 Counsel to the Taubman Landlords
Case 20-33113-KRH           Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                           Desc Main
                                    Document    Page 2 of 15



 along with the objections of other, similarly situated landlords (collectively, with the Objection,

 the “Objections”) filed in response to the Third Amended Joint Plan of Reorganization of Ascena

 Retail Group, Inc. and its Debtor Affiliates [Docket No. 1403] (the “Plan”).

                                                 Background

        1.        On July 23, 2020 (the “Petition Date”), the Debtors each filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for

 the Eastern District of Virginia, which cases have been jointly consolidated for administrative

 purposes only.

        2.        On September 11, 2020, the Court entered the Order (I) Approving the Adequacy

 of the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect

 to Confirmation of the Debtors’ Proposed Amended Joint Plan of Reorganization, (III)

 Approving the Forms of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain

 Dates with Respect Thereto, and (V) Granting Related Relief [Docket No. 592].

        3.        On December 30, 2020, the Debtors filed a Notice of Continued Hearing to

 Consider Confirmation of the Chapter 11 Plan Filed by the Debtors and Related to the Objection

 Deadline [Docket No. 1404] (the “Confirmation Notice”). The Confirmation Notice established
                                                                                                          3
 February 4, 2021 at 5:00 p.m. as the deadline to file objections to confirmation of the Plan.

                                                    Joinder

        4.        The Taubman Landlords hereby join and incorporate the Objections by reference

 and reserve their right to independently pursue the Objections on the grounds set forth therein, as

 if restated in full herein, without regard to whether the entities asserting the Objections may

 settle or withdraw their Objections.



  3
             This objection amends the Taubman Landlord’s February 4, 2021 filing at Docket No. 1625.


                                                        2
Case 20-33113-KRH        Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45               Desc Main
                                 Document    Page 3 of 15



         WHEREFORE, the Taubman Landlords respectfully request that the Court deny approval

 of the Plan and grant such other and further relief as is just and proper.

 Dated: February 5, 2021                        /s/ Jennifer M. McLemore
                                                Augustus C. Epps, Jr. Esquire
                                                Michael D. Mueller, Esquire
                                                Jennifer M. McLemore, Esquire
                                                Bennett T. W. Eastham, Esquire
                                                WILLIAMS MULLEN
                                                200 South 10th Street, Suite 1600
                                                Richmond, Virginia 23219
                                                Telephone: (804) 420-6000
                                                Facsimile: (804) 420-6507
                                                Email: aepps@williamsmullen.com
                                                        mmueller@williamsmullen.com
                                                        jmclemore@williamsmullen.com
                                                        beastham@williamsmullen.com

                                                Counsel to the Taubman Landlords



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 5th day February 2021, I caused a copy of
 the foregoing to be served through the Court’s EM/ECF system on all parties receiving notices in
 these cases. I also caused a copy of the foregoing to be served by email on the Core/2002 List, in
 the form attached hereto as Exhibit A, where an email address is indicated and by U.S. First
 Class Mail to the recipients where only a mailing address is indicated.


                                                        /s/ Jennifer M. McLemore
                                                        Jennifer M. McLemore
 44417252_2




                                                   3
                                                       Case 20-33113-KRH                                 Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                           Desc Main
                                                                                                                 Document    Page 4 of 15
                                                                                                                                           In re: Retail Group, Inc., et al.
                                                                                                                                                Core/2002 Service List                                                                                          EXHIBIT A
                                                                                                                                              Case No. 20‐33113 (KRH)



                                                                                                                                                                                                           POSTAL
                  DESCRIPTION                                      NAME                         NOTICE NAME                          ADDRESS 1                        ADDRESS 2          CITY    STATE      CODE      COUNTRY       PHONE            FAX                          EMAIL
                                                                                                                                                                                                                                                                PLOPEZ@ABERNATHY‐LAW.COM
COUNSEL TO COLLIN COUNTY TAX                         ABERNATHY, ROEDER, BOYD &    ATTN: PAUL M. LOPEZ, LARRY R. BOYD, EMILY                                                                                                                                     BANKRUPTCY@ABERNATHY‐LAW.COM
ASSESSOR/COLLECTOR                                   HULLETT, P.C.                M. HAHN                                   1700 REDBUD BLVD, STE. 300                               MCKINNEY    TX      75069                  214‐544‐4000    214‐544‐4040    EHAHN@ABERNATHY‐LAW.COM
                                                                                                                                                                                                                                                                JULIE.SWEET@ACCENTURE.COM
TOP 50 CREDITOR                                      ACCENTURE LLP                ATTN: WILLIAM A HUESKE                     800 NORTH GLEBE ROAD           SUITE 700                ARLINGTON   VA      22203                  703‐947‐1232                    WILL.HUESKE@ACCENTURE.COM
COUNSEL TO SP BOSSIER, L.L.C., AS SUCCESSOR‐IN‐
INTEREST TO SP BOSSIER, L.L.C., EASTGATE
ASSOCIATES, LLC, STIRLING LAFAYETTE, L.L.C.,
PREMIER CENTRE, L.L.C., RIVER CHASE SHOPPING
CENTER, L.L.C., AS SUCCESSOR‐IN‐INTEREST TO S.M.
SOUTH, L.L.C., TC CROSSING, L.L.C., AS SUCCESSOR‐IN‐
INTEREST TO KIMCO HATTIESBURG L.P., MACARTHUR
VILLAGE SPE, L.L.C., HAMMOND SQUARE, L.L.C., AS
SUCCESSOR‐IN‐INTEREST TO PALACE PROPERTIES,
L.L.C., AND FREMAUX TOWN CENTER SPE, L.L.C., AS
SUCCESSOR‐IN‐INTEREST TO SLIDELL DEVELOPMENT
COMPANY, L.L.C.                                      ADAMS AND REESE LLP          ATTN: JUSTIN R GLENN                       701 POYDRAS STREET             SUITE 4500               NEW ORLEANS LA      70139                  504‐581‐3234    504‐566‐0210    JUSTIN.GLENN@ARLAW.COM
                                                                                  ATTN: DAVID SMITH AND ANN                                                                                                                                                     David.M.Smith@ADP.com
ADP                                                  ADP                          HAMMENECKER                                                                                                                                                                   Ann.Hammenecker@ADP.com
                                                                                                                                                                                     ROLLING
TOP 50 CREDITOR                               AJG INC                             ATTN: J. PATRICK GALLAGHER JR.             2850 GOLF ROAD                                          MEADOWS     IL      60008                  630‐773‐3800    630‐285‐4000
                                              ALDINE INDEPENDENT SCHOOL
COUNSEL TO ALDINE INDEPENDENT SCHOOL DISTRICT DISTRICT                            ATTN: PAMELA H. WALTERS                    2520 W.W. THORNE DRIVE                                  HOUSTON     TX      77073                  281‐985‐6319    281‐985‐6321    BNKATTY@ALDINEISD.ORG
                                                                                                                                                                                                                                                                HENDRIK.VANDERZANDT@ALTERDOMUS.COM
DIP TERM LOAN AGENT                                  ALTER DOMUS                  ATTN: PRESIDENT OR GENERAL COUNSEL         225 W. WASHINGTON ST.          9TH FLOOR                CHICAGO     IL      60606                  +352 48 18 28 1 +352 48 18 63   LEGAL@ALTERDOMUS.COM
                                                                                                                                                            951 YAMATO ROAD, SUITE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS            AMANDA MEO                   ATTN: GREGG SCHAVITZ                       SHAVITZ LAW GROUP, P.A.        285                      BOCA RATON FL       33431
                                                                                                                             ONE CASCADE PLAZA, SUITE
COUNSEL TO LRC MENTOR INVESTORS, LLC                 AMER CUNNINGHAM CO., L.P.A   ATTN: RICHARD P. SCHROETER JR.             1510                                                    AKRON       OH      44308                  330‐762‐2411    330‐762‐9918    RSCHROETER@AMER‐LAW.COM
                                                                                                                                                                                                                                                                AMIN@BIMPEX.COM
TOP 50 CREDITOR                                      ANANTA SPORTSWEAR LIMITED    ATTN: AMIN KHAN                            2071, N. COLLINS BLVD.   STE 201                        RICHARDSON TX       75080                  972‐759 0732    972‐692‐8826    SAJED@ANANTA.COM.BD
                                                                                                                             933 MACARTHUR                                                                                                                      MICHAEL.VEITENHEIMER@ASCENARETAIL.COM
DEBTORS                                              ASCENA RETAIL GROUP, INC.    ATTN: PRESIDENT OR GENERAL COUNSEL         BOULEVARD                                               MAHWAH      NJ      07430                                                  ASCENA@PROVINCEFIRM.COM
                                                                                  ATTN: GREGORY A. TAYLOR, ESQ., STACY L.    500 DELAWARE AVENUE, 8TH                                                                                                           GTAYLOR@ASHBYGEDDES.COM
COUNSEL TO RETAILMENOT, INC.                         ASHBY & GEDDES, P.A.         NEWMAN, ESQ.                               FLOOR                    P.O. BOX 1150                  WILMINGTON DE       19899‐1150             302‐654‐1888    302‐654‐2067    SNEWMAN@ASHBYGEDDES.COM
                                                                                                                             UNIT 8B, TONG YUEN                                      LAI CHI KOK,                     HONG
TOP 50 CREDITOR                                  ASMARA INTERNATIONAL LIMITED     ATTN: VENKY NAGAN                          FACTORY BUILDING         505 CASTLE PEAK ROAD           KOWLOON                          KONG      +852‐27442255 +852‐27442244 CONTACT@ASMARAGROUP.COM
                                                 BAIRD MANDALAS BROCKSTEDT,
COUNSEL TO BEAR VALLEY PARTNERS, LP              LLC                              ATTN: STEPHEN W. SPENCE                    1413 SAVANNAH ROAD             SUITE 1                  LEWES       DE      19958                  302‐645‐2262    302‐644‐0306    SWS@BMBDE.COM
COUNSEL TO JRA HHF VENTURE LLC AND HART TC I‐III BAKER DONELSON BEARMAN,
LLC                                              CALDWELL & BERKOWITZ, PC         ATTN: J. DAVID FOLDS                       901 K STREET, NW               SUITE 900                WASHINGTON DC       20001                  202‐508‐3441    202‐220‐2241    DFOLDS@BAKERDONELSON.COM
COUNSEL TO G&I IX CAMP CREEK PROPERTY LLC AND BAKER DONELSON BEARMAN,
NP/I&G EAST CHASE PROPERTY OWNER LLC             CALDWELL & BERKOWITZ, PC         ATTN: J. DAVID FOLDS                       901 K STREET, NW               SUITE 900                WASHINGTON DC       20001                  202‐508‐3441    202‐220‐2241    DFOLDS@BAKERDONELSON.COM
COUNSEL TO THE SCHEDULE A LANDLORDS              BALLARD SPAHR LLP                ATTN: DUSTIN P. BRANCH, ESQ.               2029 CENTURY PARK EAST         SUITE 800                LOS ANGELES CA      90067‐2909             424‐204‐4354    424‐204‐4350    BRANCHD@BALLARDSPAHR.COM
                                                                                  ATTN: LESLIE C. HEILMAN, ESQ., LAUREL D.                                                                                                                                      HEILMANL@BALLARDSPAHR.COM
COUNSEL TO THE SCHEDULE A LANDLORDS                  BALLARD SPAHR LLP            ROGLEN, ESQ.                               919 N. MARKET STREET           11TH FLOOR               WILMINGTON DE       19801‐3034             302‐252‐4465    302‐252‐4466    ROGLENL@BALLARDSPAHR.COM
COUNSEL TO DLC MANAGEMENT CORP., HORIZON
GROUP PROPERTIES, INC., INLAND COMMERCIAL REAL
ESTATE SERVICES LLC, NATIONAL REALTY &
DEVELOPMENT CORPORATION, PYRAMID
MANAGEMENT GROUP, LLC, RIVERCREST REALTY
ASSOCIATES, LLC, RPT REALTY, L.P. AND SITE CENTERS                                                                                                          125 EAST JEFFERSON
CORP                                                 BARCLAY DAMON LLP            ATTN: KEVIN M. NEWMAN                      BARCLAY DAMON TOWER            STREET                   SYRACUSE    NY      13202                  315‐413‐7115    315‐703‐7349    KNEWMAN@BARCLAYDAMON.COM
COUNSEL TO WESTFIELD, LLC AND BROOKS SHOPPING                                                                                                                                                                                                                   IMARKUS@BARCLAYDAMON.COM
CENTERS, LLC                                         BARCLAY DAMON LLP            ATTN: NICLAS A. FERLAND, ILAN MARKUS       545 LONG WHARF DRIVE           9TH FLOOR                NEW HAVEN   CT      06511                  203‐672‐2667    203‐654‐6274    NFERLAND@BARCLAYDAMON.COM
COUNSEL TO DLC MANAGEMENT CORP., HORIZON
GROUP PROPERTIES, INC., INLAND COMMERCIAL REAL
ESTATE SERVICES LLC, NATIONAL REALTY &
DEVELOPMENT CORPORATION, PYRAMID
MANAGEMENT GROUP, LLC, RIVERCREST REALTY
ASSOCIATES, LLC, RPT REALTY, L.P., SITE CENTERS
CORP, WESTFIELD, LLC AND BROOKS SHOPPING                                                                                     1270 AVENUE OF THE
CENTERS, LLC                                         BARCLAY DAMON LLP            ATTN: SCOTT L. FLEISCHER                   AMERICAS                       SUITE 501                NEW YORK    NY      10020                  212‐784‐5810    212‐784‐5799    SFLEISCHER@BARCLAYDAMON.COM
COUNSEL TO JOHN GALLIN & SON                         BARTON LLP                   ATTN: ERIC W. SLEEPER                      711 THIRD AVENUE               14TH FLOOR               NEW YORK    NY      10017                  212‐687‐6262    212‐687‐3667    ESLEEPER@BARTONESQ.COM
COUNSEL TO PINE STREET FLATS, LLC                    BASS, BERRY & SIMS PLC       ATTN: PAUL G. JENNINGS                     150 THIRD AVENUE SOUTH         SUITE 2800               NASHVILLE   TN      37201                  615‐742‐6267    615‐742‐2767    PJENNINGS@BASSBERRY.COM




                                                                                                                                                     Page 1 of 12
                                                    Case 20-33113-KRH                                Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                              Desc Main
                                                                                                             Document    Page 5 of 15
                                                                                                                                         In re: Retail Group, Inc., et al.
                                                                                                                                              Core/2002 Service List
                                                                                                                                            Case No. 20‐33113 (KRH)



                                                                                                                                                                                                          POSTAL
                  DESCRIPTION                                  NAME                             NOTICE NAME                        ADDRESS 1                        ADDRESS 2          CITY     STATE      CODE      COUNTRY       PHONE             FAX                         EMAIL
                                                                                                                                                                                                                                                               EMILLER@BAYARDLAW.COM
COUNSEL TO ASH TREE SQUARE, LLC                   BAYARD, PA                     ATTN: EVAN T MILLER, SCOTT D JONES        600 N KING STREET              SUITE 400                WILMINGTON DE        19801                  302‐655‐5000     302‐658‐6395   SJONES@BAYARDLAW.COM
COUNSEL TO PPG SHADOW REAL ESTATE LLC AND         BENESCH, FRIEDLANDER, COPLAN &                                                                                                                                                                               KCAPUZZI@BENESCHLAW.COM
PREP HILLSIDE REAL ESTATE LLC                     ARONOFF LLP                    ATTN: KEVIN M. CAPUZZI JOHN C. GENTILE    1313 N. MARKET STREET          SUITE 1201               WILMINGTON DE        19801                  302‐442‐7010     302‐442‐7012   JGENTILE@BENESCHLAW.COM
                                                  BOSTON PROPERTIES LIMITED                                                800 BOYLSTON STREET AT
TOP 50 CREDITOR                                   PARTNERSHIP                    ATTN: DOUGLAS T. LINDE                    THE PRUDENTIAL CENTER                                   BOSTON      MA       02199‐8103             617‐236‐3300     617‐536‐5087
COUNSEL TO BROOKFIELD PROPERTIES RETAIL, INC.                                                                                                                                                                                                                  BK@BROOKFIELDPROPERTIESRETAIL.COM
AND OFFICIAL COMMITTEE OF UNSECURED               BROOKFIELD PROPERTIES RETAIL,   ATTN: KRISTEN N. PATE AND JULIE (MINNICK)                                                                                                    312‐960‐2940;                   JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.CO
CREDITORS                                         INC.                            BOWDEN                                    350 N. ORLEANS STREET         SUITE 300                CHICAGO     IL       60654‐1607             312‐213‐9545     312‐442‐6374   M
COUNSEL FOR SAP INDUSTRIES, INC.                  BROWN & CONNERY, LLP            ATTN: DONALD K. LUDMAN, ESQ.              6 NORTH BROAD STREET          SUITE 100                WOODBURY    NJ       08096                  856‐812‐8900     856‐853‐9933   DLUDMAN@BROWNCONNERY.COM
                                                                                                                                                                                   SAN
COUNSEL TO ORACLE AMERICA, INC.                   BUCHALTER, PC               ATTN: SHAWN M. CHRISTIANSON, ESQ.            55 SECOND STREET               17TH FLOOR               FRANCISCO   CA       94105‐3493             415‐227‐0900     415‐227‐0770   SCHRISTIANSON@BUCHALTER.COM
                                                  BUCHANAN INGERSOLL & ROONEY
COUNSEL TO KENDALL VILLAGE ASSOCIATES, LTD.       PC                          ATTN: MARY F. CALOWAY                        919 N. MARKET STREET           SUITE 990                WILMINGTON DE        19801                  302‐552‐4209     302‐552‐4295   MARY.CALOWAY@BIPC.COM
                                                                                                                           1201 N. MARKET STREET,
COUNSEL TO COMENITY BANK                          BURR & FORMAN LLP               ATTN: J. CORY FALGOWSKI                  SUITE 1407                                              WILMINGTON DE        19801                  302‐830‐2312     302‐397‐2566   JFALGOWSKI@BURR.COM
                                                                                                                           50 NORTH LAURA STREET,
COUNSEL TO COMENITY BANK                          BURR & FORMAN LLP               ATTN: J. ELLSWORTH SUMMERS, JR.          SUITE 3000                                              JACKSONVILLE FL      32202                  904‐724‐7203   904‐232‐7201     ESUMMERS@BURR.COM
COUNSEL TO COMENITY BANK                          BURR & FORMAN LLP               ATTN: JAMES H. HAITHCOCK, III            420 N. 20TH STREET, 3400                                BIRMINGHAM AL        35203                  205‐458‐5277   205‐244‐5674     JHAITHCOCK@BURR.COM
                                                                                                                           AXA TOWER 41ST & 43RD          JALAN PROF. DR. SATRIO   KUNINGAN,            JAKARTA                               +6221‐3005‐
TOP 50 CREDITOR                                   BUSANA APPAREL PTE LTD          ATTN: MR. MANIWANEN                      FLOOR                          KAV. 18 KUNINGAN CITY    SETIABUDI            12940        INDONESIA +6221‐522‐9344 6052

COUNSEL TO GREAT EAST MALL, INC. DBA GREAT EAST
PLAZA, KENNEDY MALL, LTD. DBA KENNEDY MALL, THE
MARION PLAZA, INC. DBA EASTWOOD MALL,
GOVERNOR’S SQUARE COMPANY DBA GOVERNOR’S
SQUARE MALL, HUNTINGTON MALL COMPANY DBA
HUNTINGTON MALL, OHIO VALLEY MALL COMPANY
DBA OHIO VALLEY MALL, THE CAFARO NORTHWEST
PARTNERSHIP DBA SOUTH HILL MALL, CAFARO‐
PEACHCREEK JOINT VENTURE PARTNERSHIP DBA
MILLCREEK MALL, MEADOWBROOK MALL COMPANY
DBA MEADOWBROOK MALL, KENTUCKY OAKS MALL
COMPANY DBA KENTUCKY OAKS MALL, AND
SPOTSYLVANIA MALL COMPANY DBA SPOTSYLVANIA                                ATTN: LINDSEY M. HARRISON MADGAR,                5577 YOUNGSTOWN‐
TOWNE CENTRE                                    CAFARO MANAGEMENT COMPANY RICHARD T. DAVIS                                 WARREN RD.                                              NILES      OH        44446                  330‐747‐2661     330‐743‐2902   LMADGAR@CAFAROCOMPANY.COM
COUNSEL TO JANE R. MOE                          CANFIELD WELLS, LLP       ATTN: ROBERT A. CANFIELD, ESQ.                   4124 E. PARHAM ROAD                                     RICHMOND   VA        23228                  804‐673‐6600     804‐673‐6604   BOB@CWKLLP.COM
                                                                                                                                                          2030 HAMILTON PLACE      CHATTANOOG
TOP 50 CREDITOR                                   CBL & ASSOCIATES, INC.          ATTN: STEPHEN D. LEBOVITZ                CBL CENTER, SUITE 500          BLVD.                    A          TN        37421                  432‐855‐0001
                                                  CHATHAM COUNTY TAX
CHATHAM COUNTY TAX COMMISSIONER                   COMMISSIONER                    ATTN: THERESA C. HARRELSON               P.O. BOX 8324                                           SAVANNAH    GA       31412‐8324             912‐652‐7109     912‐652‐7101
                                                                                                                           61 BUKCHON‐RO, JONGNO‐                                                                    SOUTH
TOP 50 CREDITOR                               CHOI & SHIN'S CO.,LTD               ATTN: PRESIDENT OR GENERAL COUNSEL       GU                                                      SEOUL                110260       KOREA      +82‐232947200
COUNSEL TO PSLP LLC, A NEW JERSEY LIMITED
LIABILITY COMPANY, SUCCESSOR BY MERGER TO                                                                                  1001 PENNSYLVANIA
PALMER SQUARE                                 CLARK HILL PLC                      ATTN: ALEXANDER R. GREEN                 AVENUE, NW                     SUITE 1300 SOUTH         WASHINGTON DC        20004                  202‐552‐2373     202‐640‐6691   AGREEN@CLARKHILL.COM
COUNSEL TO FAIRLANE 28, LLC, VORH ASSOCIATES,
LLC, SOUTHLAND MALL ANNEX, LLC, VESTAR RW
TEMPE MARKETPLACE, LLC, VESTAR DRM OPCO, LLC,
VESTAR LPTC, LLC, VESTAR QCM, LLC, GREEN OAK
OWNER 1, LLC, BALDWIN COMMONS, LLC, VESTAR
ORCHARD TOWN CENTER, LLC, CPT CREEKSIDE TOWN
CENTER, LLC, CPT SHOPS AT ROSSMOOR LLC, BRVC,
LLC, AND CE BOULEVARD PHASE I, LLC            CLARK HILL PLC                      ATTN: DAVID M. BLAU, ESQ.                151 S. OLD WOODWARD AVE. STE. 200                       BIRMINGHAM MI        48009                  248‐988‐1817     248‐988‐2336   DBLAU@CLARKHILL.COM
                                              CLEARY GOTTLIEB STEEN &
COUNSEL TO FULLBEAUTY BRANDS OPERATIONS, LLC HAMILTON, LLP                        ATTN: LISA M. SCHWEITZER, ESQ.           ONE LIBERTY PLAZA                                       NEW YORK    NY       10006                  212‐225‐2629     212‐225‐3999   LSCHWEITZER@CGSH.COM
                                                                                                                           9 GREENWAY PLAZA, SUITE
COUNSEL TO SIL‐WAY LLC                            COATS ROSE, P.C.                ATTN: NANCY H. HAMREN                    1000                                                    HOUSTON     TX       77046                  713‐653‐7362     713‐651‐0220   NHAMREN@COATSROSE.COM
                                                                                                                                                                                   SALT LAKE
COUNSEL TO AKAMAI TECHNOLOGIES, INC.              COHNE KONGHORN, P.C.            ATTN: GEORGE B. HOFMANN                  111 EAST BROADWAY              11TH FLOOR               CITY        UT       84111                  801‐363‐4300     801‐363‐4378   GHOFMANN@CK.LAW
COUNSEL TO COLONNADE II LP, DELCO PLAZA I, L.P.
AND CFC PHASE II, LLC                             COLE SCHOTZ P.C.                ATTN: ANDREW L. COLE                     300 E. LOMBARD STREET          SUITE 1450               BALTIMORE   MD       21202                  410‐528‐2980     410‐528‐9408   ACOLE@COLESCHOTZ.COM
                                                                                                                           1299 PENNSYLVANIA
COUNSEL TO DEBTORS                                COOLEY LLP                      ATTN: CULLEN D. SPECKHART, OLYA ANTLE    AVENUE, NW, SUITE 700                                   WASHINGTON DC        20004‐2400             202‐842‐7800     202‐842‐7899   CSPECKHART@COOLEY.COM




                                                                                                                                                    Page 2 of 12
                                                 Case 20-33113-KRH                                 Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                             Desc Main
                                                                                                           Document    Page 6 of 15
                                                                                                                                      In re: Retail Group, Inc., et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                         Case No. 20‐33113 (KRH)



                                                                                                                                                                                                        POSTAL
                  DESCRIPTION                                  NAME                          NOTICE NAME                        ADDRESS 1                        ADDRESS 2          CITY      STATE      CODE      COUNTRY      PHONE            FAX                         EMAIL
                                                                                                                                                                                                                                                           JINDYKE@COOLEY.COM
COUNSEL TO DEBTORS                             COOLEY LLP                      ATTN: JAY INDYKE                         55 HUDSON YARDS                                         NEW YORK      NY      10001‐2157             212‐479‐6000   212‐479‐6275   OANTLE@COOLEY.COM
                                                                                                                        ONE HARRISON STREET, S.E.,
COUNSEL TO THE COUNTY OF LOUDOUN, VIRGINIA     COUNTY ATTORNEY                 ATTN: STEVEN F. JACKSON, LEO P. ROGERS   5TH FLOOR                  P.O. BOX 7000                LEESBURG   VA         20177‐7000             703‐777‐0549   703‐771‐5025   STEVE.JACKSON@LOUDOUN.GOV
                                               CRYSTAL ELEGANCE INDUSTRIAL                                                                                                      KWUN TONG,                         HONG
TOP 50 CREDITOR                                LIMITED                         ATTN: LAM ANTHONY                        71 HOW MING STREET                                      KOWLOON                            KONG                                    INFO@CRYSTALGROUP.COM

COUNSEL TO FREEPORT PREMIUM LLC, SHULPORT LLC,
FREEPORT RETAIL, LLC AND PENLAND FREEPORT LLC CULLEN AND DYKMAN, LLP      ATTN: MICHELLE MCMAHON                        44 WALL ST.                                             NEW YORK      NY      10282                  215‐510‐2296                  MMCMAHON@CULLENLLP.COM
                                               DENTONS BINGHAM GREENEBAUM
COUNSEL TO HAGAN PROPERTIES, INC.              LLP                        ATTN: JAMES IRVING, ESQ                       3500 PNC TOWER                 01 SOUTH FIFTH STREET    LOUISVILLE    KY      40202                  502‐649‐3199                  JAMES.IRVING@DENTONS.COM
                                                                                                                                                       11911 FREEDOM DRIVE,
COUNSEL TO CR MOUNT PLEASANT, LLC              DLA PIPER LLP                   ATTN: JENNIFER M. KAPPEL                 ONE FOUNTAIN SQUARE            SUITE 300                RESTON        VA      20190                  703‐773‐4266   703‐773‐5266   JENNIFER.KAPPEL@DLAPIPER.COM
                                                                               ATTN: RICHARD M. KREMEN, VIRGINIA R.                                                                                                                                        RICHARD.KREMEN@DLAPIPER.COM
COUNSEL TO CR MOUNT PLEASANT, LLC                DLA PIPER LLP                 CALLAHAN                                 6225 SMITH AVENUE                                       BALTIMORE     MD      21209                  410‐580‐3000   410‐580‐3001   VIRGINIA.CALLAHAN@DLAPIPER.COM
COUNSEL TO WESTFIELD, LLC AND BROOKS SHOPPING ECKERT SEAMANS CHERIN &
CENTERS, LLC                                     MELLOTT, LLC                  ATTN: CHRISTOPHER L. PERKINS             919 EAST MAIN STREET           SUITE 1300               RICHMOND      VA      23219                  804‐788‐9636   804‐698‐2950   CPERKINS@ECKERTSEAMANS.COM
                                                 ECKERT SEAMANS CHERIN &                                                919 EAST MAIN STREET,
COUNSE TO ALSHAYA TRADING CO. W.L.L.             MELLOTT, LLC                  ATTN: CHRISTOPHER L. PERKINS             SUITE 1300                                              RICHMOND      VA      23219                  804‐788‐9636   804‐698‐2950   CPERKINS@ECKERTSEAMANS.COM
COUNSEL TO PLD USLV ALESSANDRO DC, LP (F/K/A IPT FAEGRE DRINKER BIDDLE & REATH                                          1144 15TH STREET, SUITE
ALESSANDRO DC, LP)                               LLP                           ATTN: KYLE R. HOSMER                     3400                                                    DENVER        CO      80202                  303‐607‐3500   303‐607‐3600   KYLE.HOSMER@FAEGREDRINKER.COM
                                                                               ATTN: PATRICK COLLINS, VERONIQUE A.                                                                                                                                         PCOLLINS@FARRELLFRITZ.COM
COUNSEL TO CORD MEYER DEVELOPMENT LLC            FARRELL FRITZ, P.C.           URBAN                                    400 RXR PLAZA                                           UNIONDALE NY          11556                  516‐227‐0700   516‐227‐0777   VURBAN@FARRELLFRITZ.COM
COUNSEL TO KYUNG SEUNG CO., LTD.                 FOX ROTHSCHILD LLP            ATTN: DIANA LYN CURTIS MCGRAW            1030 15TH STREET, N.W.         SUITE 380 EAST           WASHINGTON DC         20005                  202‐461‐3100                  DMCGRAW@FOXROTHSCHILD.COM
                                                                               ATTN: ROBERT M. FISHMAN, ESQ, MARK L.                                                                                                                                       RFISHMAN@FOXROTHSCHILD.COM
                                                                               RADTKE, ESQ, CHRISTINA M. SANFELIPPO,                                                                                                                                       MRADTKE@FOXROTHSCHILD.COM
COUNSEL TO KYUNG SEUNG CO., LTD.                 FOX ROTHSCHILD LLP            ESQ                                      321 N CLARK STREET             STE. 1600                CHICAGO       IL      60654                  312‐517‐9200                  CSANFELIPPO@FOXROTHSCHILD.COM
                                                                                                                                                                                                                                                           JFRANK@FGLLP.COM
COUNSEL TO EXPERIAN MARKETING SOLUTIONS, LLC   FRANKGECKER LLP                 ATTN: JOSEPH D. FRANK, KAREN V. NEWBURY 1327 W. WASHINGTON BLVD SUITE 5G‐H                       CHICAGO       IL      60607                  312‐276‐1400   312‐276‐0035   KNEWBURY@FGLLP.COM
                                                                               ATTN: REBECCA DANNENBERG, AARON J.      2325 DULLES CORNER BLVD.,                                                                                                           RDANNENBERG@FANDPNET.COM
COUNSEL TO LRC MENTOR INVESTORS, LLC           FRANKLIN & PROKOPIK, P.C.       CHEATHAM                                SUITE 1150                                               HERNDON       VA      20171                  703‐793‐1800   703‐793‐0298   ACHEATHAM@FANDPNET.COM
                                                                                                                       5335 WISCONSIN AVENUE,
COUNSEL TO THE REALTY ASSOCIATES FUND X, L.P. FRIEDLANDER MISLER, PLLC         ATTN: THOMAS F. MURPHY, ESQ.            N.W.                      SUITE 600                      WASHINGTON DC         20015                  202‐872‐0800   202‐857‐8343   TMURPHY@DCLAWFIRM.COM
COUNSEL TO LAKEWOOD ASSOCIATES, LLC AND BELLA
TERRA ASSOCIATES, LLC                         FRIEDMAN LAW GROUP, P.C.         ATTN: J. BENNETT FRIEDMAN                1901 AVENUE OF THE STARS SUITE 1000                     LOS ANGELES CA        90067                  310‐552‐8210   310‐733‐5442   JFRIEDMAN@FLG‐LAW.COM
                                                                                                                                                                                                                                                           RGOLD@FBTLAW.COM
                                                                                                                                                                                                                                                           AWEBB@FBTLAW.COM
                                                                               ATTN: RONALD E. GOLD, A.J. WEBB, ERIN    3300 GREAT AMERICAN                                                                                                                ESEVERINI@FBTLAW.COM
COUNSEL TO WASHINGTON PRIME GROUP INC.         FROST BROWN TODD LLC            SEVERINI AND KENDAL HARDISON             TOWER                          301 EAST FOURTH STREET   CINCINNATI    OH      45202                  513‐651‐6800   513‐651‐6981   KHARDISON@FBTLAW.COM
                                                                                                                                                                                GURUGRAM,                                    +91 124 480    +91 124
TOP 50 CREDITOR                                GAURAV INTERNATIONAL            ATTN: ANJU SACHDEVA                      198, UDYOG VIHAR PHASE 1       UDYOG VIHAR, SECTOR 20   HARYANA               122001       INDIA     3900           2439710        GINTL@RICHAGROUP.COM
COUNSEL TO MARPLE XYZ ASSOCIATES, L.P.         GLASSER AND GLASSER, P.L.C.     ATTN: ROBYN D. PEPIN                     CROWN CENTER, SUITE 600        580 EAST MAIN STREET     NORFOLK       VA      23510                  757‐625‐6787   757‐625‐5959   RPEPIN@GLASSERLAW.COM
                                               GOLDBERG WEPRIN FINKEL                                                   1501 BROADWAY, 22ND
COUNSEL FOR UNION STATION VENTURE II LLC       GOLDSTEIN LLP                   ATTN: J. TED DONOVAN, ESQ.               FLOOR                                                   NEW YORK      NY      10036                  212‐221‐5700   212‐221‐6532   TDONOVAN@GWFGLAW.COM
                                                                                                                                                                                                                                                           GSD.LINK@GS.COM
                                                                                                                                                                                                                                                           AADHARSH.CHANDRA@GS.COM
                                                                                                                                                                                                                                                           KRISTINA.BARTON@GS.COM
                                                                                                                                                                                                                                                           KRISTEN.MCDUFFY@GS.COM
TERM AGENT                                     GOLDMAN SACHS BANK USA          ATTN: ANISHA MALHOTRA                    200 WEST STREET                                         NEW YORK      NY      10282‐2198                                           GS‐SBDAGENCY‐BORROWERNOTICES@GS.COM
                                                                                                                                                                                                                                                           GSD.LINK@GS.COM
                                                                                                                                                                                                                                                           AADHARSH.CHANDRA@GS.COM
                                                                                                                                                                                                                                                           KRISTINA.BARTON@GS.COM
                                                                                                                                                 30 HUDSON STREET, 36TH                                                                                    KRISTEN.MCDUFFY@GS.COM
TERM AGENT                                     GOLDMAN SACHS BANK USA          ATTN: SBD OPERATIONS                     C/O GOLDMAN, SACHS & CO. FLOOR                          JERSEY CITY   NJ      07302                                                GS‐SBDAGENCY‐BORROWERNOTICES@GS.COM
                                                                               ATTN: GREGORY W. FOX, ESQ, STACY         THE NEW YORK TIMES                                                                                                                 GFOX@GOODWINLAW.COM
COUNSEL TO METLIFE LANDLORDS                   GOODWIN PROCTER LLP             DASARO, ESQ.                             BUILDING                 620 EIGHTH AVENUE              NEW YORK      NY      10018                  212‐813‐8800   212‐355‐3333   SDASARO@GOODWINLAW.COM
                                                                               ATTN: GREGORY W. FOX, ESQ, STACY         THE NEW YORK TIMES                                                                                                                 GFOX@GOODWINLAW.COM
COUNSEL TO REEP‐RTL DTC VA LLC                 GOODWIN PROCTER LLP             DASARO, ESQ.                             BUILDING                 620 EIGHTH AVENUE              NEW YORK      NY      10018                  212‐813‐8800   212‐355‐3333   SDASARO@GOODWINLAW.COM
COUNSEL TO W/S/M HINGHAM PROPERTIES LLC, ET
AL.                                            GOULSTON & STORRS PC            ATTN: VANESSA P. MOODY, ESQ.             400 ATLANTIC AVENUE                                     BOSTON        MA      02110‐3333             617‐482‐1776                  VMOODY@GOULSTONSTORRS.COM

COUNSEL TO SB360 CAPITAL PARTNERS, LLC, INVESCO
ADVISORS, INC., RCPI LANDMARK PROPERTIES, L.L.C. GREENBERG TRAURIG, LLP        ATTN: THOMAS J. MCKEE, JR.               1750 TYSONS BOULEVARD          SUITE 1000               MCLEAN        VA      22102                  703‐749‐1300   703‐749‐1301   MCKEET@GTLAW.COM
                                                 GREENSTEIN DELORME & LUCHS,
COUNSEL TO ZLOTNICK & KRAFT‐D.C., LLC            P.C.                          ATTN: GWYNNE L. BOOTH                    801 17TH STREET, N.W.          SUITE 1000               WASHINGTON DC         20006                  202‐452‐1400   202‐452‐1410   GLB@GDLLAW.COM




                                                                                                                                                 Page 3 of 12
                                                   Case 20-33113-KRH                               Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                           Desc Main
                                                                                                           Document    Page 7 of 15
                                                                                                                                       In re: Retail Group, Inc., et al.
                                                                                                                                            Core/2002 Service List
                                                                                                                                          Case No. 20‐33113 (KRH)



                                                                                                                                                                                                     POSTAL
                DESCRIPTION                                   NAME                            NOTICE NAME                        ADDRESS 1                        ADDRESS 2        CITY    STATE      CODE      COUNTRY       PHONE           FAX                           EMAIL
COUNSEL TO AMERICAN NATIONAL INSURANCE                                          ATTN: FREDERICK BLACK, TARA B.
COMPANY                                          GREER, HERZ & ADAMS, LLP       ANNWEILER, MARC D. YOUNG                 ONE MOODY PLAZA          18TH FLOOR           GALVESTON           TX      77550                  409‐797‐3200   409‐766‐6424   TANNWEILER@GREERHERZ.COM
                                                                                                                                                  SIMAPU TOWN, CHAONAN
                                                 GUANGDONG SINGWEAR                                                                               DISTRICT GUANGDONG                                                      +86‐0754‐      +86‐754‐
TOP 50 CREDITOR                                  GARMENTS CO LTD                ATTN: PRESIDENT OR GENERAL COUNSEL       XIANGANG INDUSTRIAL PARK PROVINCE             SHANTOU CITY                             CHINA     82201270       87715720
COUNSEL TO IRON MOUNTAIN INFORMATION                                                                                     155 FEDERAL STREET, 9TH
MANAGEMENT, INC.                                 HACKETT FEINBERG P.C.          ATTN: FRANK F. MCGINN                    FLOOR                                         BOSTON              MA      02110                  617‐422‐0200   617‐422‐0383   FFM@BOSTONBUSINESSLAW.COM
                                                 HANGZHOU LINGXIU KNITTING CO                                                                     HENGCUN TOWN TONGLU                                                     +86‐571‐
TOP 50 CREDITOR                                  LTD                            ATTN: JARED LU                           418 HENGFU ROAD          COUNTY               ZHEJIANG                                 CHINA     64673088                      JARED_LU@LINXIU.COM
COUNSEL TO GAZIT HORIZONS (MARKETPLACE) LLC      HERRICK, FEINSTEIN LLP         ATTN: STEPHEN B. SELBST                  TWO PARK AVENUE                               NEW YORK            NY      10016                  212‐592‐1400   212‐592‐1500   SSELBST@HERRICK.COM
COUNSEL TO NOD BROOK OWNER, LLC                  HINCKLEY, ALLEN & SNYDER LLP   ATTN: JENNIFER V. DORAN, ESQ.            28 STATE STREET                               BOSTON              MA      02109                  617‐345‐9000   617‐345‐9020   JDORAN@HINCKLEYALLEN.COM
                                                 HIP SING CHINA INDUSTRIAL                                               UNIT B5, 6/F BLK 2,                           KWUN TONG,                               HONG
TOP 50 CREDITOR                                  LINITED                        ATTN: ADA LAU                            CAMELPAINT BLDG          62 HOI YUEN ROAD     KOWLOON                                  KONG      +852‐23905128 +852‐23915128
                                                                                                                                                                                                                                                        RWESTERMANN@HIRSCHLERLAW.COM
                                                                                                                                                                                                                                                        LKATZ@HIRSCHLERLAW.COM
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED                                      ATTN: ROBERT WESTERMANN, LAWRENCE                                                                                                                                       DSWAN@HIRSCHLERLAW.COM
CREDITORS                                        HIRSCHLER FLEISCHER, P.C.      KATZ, DAVID SWAN & BRITNEY B FALLABELLA THE EDGEWORTH BUILDING 2100 EAST CARRY STREET          RICHMOND    VA      23223                  804‐771‐9500   804‐644‐0957   BFALABELLA@HIRSCHLERLAW.COM
                                                                                                                        150 NORTH RIVERSIDE PLAZA,
COUNSEL TO DIP TERM LOAN AGENT                   HOLLAND & KNIGHT               ATTN: JOSHUA SPENCER                    SUITE 2700                                             CHICAGO     IL      60606                  312‐715‐5709                  JOSHUA.SPENCER@HKLAW.COM
                                                                                ATTN: JOAQUIN J. ALEMANY AND JOSE A.                                                                                                                                    JOAQUIN.ALEMANY@HKLAW.COM
COUNSEL TO PLAZA LAS AMERICAS, INC.              HOLLAND & KNIGHT LLP           CASAL                                   701 BRICKELL AVENUE         SUITE 3300                 MIAMI       FL      33131                  305‐789‐7763   305‐789‐7799   JOSE.CASAL@HKLAW.COM
                                                                                                                        800 17TH STREET N.W., SUITE
COUNSEL TO PLAZA LAS AMERICAS, INC.              HOLLAND & KNIGHT LLP           ATTN: RICHARD E. LEAR                   1100                                                   WASHINGTON DC       20006                  202‐457‐7049   202‐955‐5564   RICHARD.LEAR@HKLAW.COM
                                                                                                                                                                                                                                                        TPBROWN@HUNTONAK.COM
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS                                        ATTN: TYLER BROWN, JUSTIN PAGET,         RIVERFRONT PLAZA, EAST                                                                                                         JPAGET@HUNTONAK.COM
ADMINISTRATIVE AGENT                             HUNTON ANDREWS KURTH LLP       JENNIFER WUEBKER                         TOWER                          951 EAST BYRD STREET   RICHMOND    VA      23219                  804‐788‐8200   804‐788‐8218   JWUEBKER@HUNTONAK.COM
TOP 50 CREDITOR                                  IBM CORPORATION                ATTN: PRESIDENT OR GENERAL COUNSEL       1 NEW ORCHARD ROAD                                    ARMONK      NY      10504‐1722             914‐499‐1900   914‐765‐4190
                                                                                                                                                                                                                                                        LOUIS.DELUCIA@ICEMILLER.COM
COUNSEL TO FOUR STORIES, LLC                     ICE MILLER LLP                ATTN: LOUIS T. DELUCIA, ALYSON M. FIEDLER 1500 BROADWAY                  SUITE 2900             NEW YORK    NY      10036                  212‐835‐6315                  ALYSON.FIEDLER@ICEMILLER.COM
COUNSEL TO IMPERIAL COUNTY TREASURER‐TAX         IMPERIAL COUNTY TREASURER‐TAX
COLLECTOR                                        COLLECTOR                     ATTN: FLORA OROPEZA                       940 WEST MAIN STREET           SUITE 106              EL CENTRO   CA      92243

IRS INSOLVENCY SECTION                           INTERNAL REVENUE SERVICE       ATTN: CENTRALIZED INSOLVENCY OPERATION   P.O. BOX 7346                                         PHILADELPHIA PA     19101‐7346             800‐973‐0424   855‐235‐6787
INTERNAL REVENUE SERVICE                         INTERNAL REVENUE SERVICE       ATTN: LINDA LORELLO                      400 N. 8TH STREET              P.O. BOX 76            RICHMOND     VA     23219                  804‐916‐8065   855‐652‐9060   LINDA.LORELLO@IRS.GOV
                                                 INTERNATIONAL TRADING SERVICES                                          VICTORIA LANE INDUSTRIAL
TOP 50 CREDITOR                                  LTD                            ATTN: PRESIDENT OR GENERAL COUNSEL       PARK                           7620 VICTORIA CT       BROWNSVILLE TX      78521                  956‐831‐2740
COUNSEL TO C&B REALTY #3, LLC, COLUMBUS PARK
CROSSING, LLC, S.A. DEVELOPMENT COMPANY, L.P.,
FORUM LONE STAR, L.P., AVR CPC Associates, LLC   JASPAN SCHLESINGER LLP         ATTN: STEVEN R SCHLESINGER, ESQ.         300 GARDEN CITY PLAZA          5TH FLOOR              GARDEN CITY NY      11530                  516‐746‐8000   516‐393‐8282   SSCHLESINGER@JASPANLLP.COM
                                                                                                                                                                                                                                                        JEFFREY@JENSENBAGNATOLAW.COM
COUNSEL TO FRONTIER DEVELOPMENT, LLC D/B/A                                                                               1500 WALNUT STREET, SUITE                                                                                                      JEFFREYCARBINO@GMAIL.COM
FRONTIER LYNCHBURG, LLC                          JENSEN BAGNATO, P.C.           ATTN: JEFFREY M. CARBINO, ESQ            1510                                                  PHILADELPHIA PA     19102                  215‐546‐4700   215‐546‐7440   JORDAN@JENSENBAGNATOLAW.COM
                                                 JIANGSU GUOTAI GUOSHENG CO                                              7‐22/F GUOTAI NEW                                     ZHANGJIAGAN                                +0512‐         +0512‐
TOP 50 CREDITOR                                  LTD                            ATTN: PRESIDENT OR GENERAL COUNSEL       CENTURY PLAZA             NO.125 MIDDLE RENMIN RD     G JIANGSU           215600       CHINA     58988898       58686837       HUASHENG@GTHS.CN
TOP 50 CREDITOR                                  JOHN GALLIN & SON, INC.        ATTN: CHRISTOPHER GALLIN                 102 MADISON AVENUE        9TH FLOOR                   NEW YORK     NY     10016                  212‐252‐8900   212‐252‐8910   CHRISG@GALLIN.COM
                                                 JONES LANG LASALLE AMERICAS,
TOP 50 CREDITOR                                  INC.                           ATTN: ALAN TSE                           200 EAST RANDOLPH DRIVE                               CHICAGO     IL      60601                  312‐228‐2808                  ALAN.TSE@JLL.COM
                                                                                ATTN: DONNA DIFORIO, ASCENA RETAIL       4 NEW YORK PLAZA, 17TH
ABL AGENT                                        JPMORGAN CHASE BANK            GROUP, INC. CREDIT RISK MANAGER          FLOOR                          MAIL CODE: NY1‐E061    NEW YORK    NY      10004                                 212‐623‐7309   DONNA.DIFORIO@JPMORGAN.COM
COUNSEL TO KAPLIN STEWART MELOFF REITER &        KAPLIN STEWART MELOFF REITER &
STEIN, P.C.                                      STEIN, P.C.                    ATTN: WILLIAM J LEVANT                   910 HARVARD DRIVE              PO BOX 3037            BLUE BELL   PA      19422                  610‐941‐2474   610‐684‐2020   WLEVANT@KAPLAW.COM

COUNSEL TO BENDERSON DEVELOPMENT COMPANY,
LLC, BROOKFIELD PROPERTIES RETAIL, INC., CORO
NORTH POINT, LLC, HINES REIT, JONES LANG LASALLE
AMERICAS, INC., QIC PROPERTIES, INC., REGENCY
CENTERS, L.P., SHOPCORE PROPERTIES, LP, TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
AND TURNBERRY ASSOCIATES                         KELLEY DRYE & WARREN LLP       ATTN: CAMERON R. ARGETSINGER             3050 K STREET, N.W.            SUITE 400              WASHINGTON DC       20007                  202‐342‐8649   202‐342‐8451   CARGETSINGER@KELLEYDRYE.COM




                                                                                                                                                 Page 4 of 12
                                                  Case 20-33113-KRH                                   Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                            Desc Main
                                                                                                              Document    Page 8 of 15
                                                                                                                                           In re: Retail Group, Inc., et al.
                                                                                                                                                Core/2002 Service List
                                                                                                                                              Case No. 20‐33113 (KRH)



                                                                                                                                                                                                          POSTAL
                  DESCRIPTION                                  NAME                             NOTICE NAME                         ADDRESS 1                         ADDRESS 2         CITY    STATE      CODE      COUNTRY       PHONE           FAX                              EMAIL

COUNSEL TO BENDERSON DEVELOPMENT COMPANY,
LLC, BROOKFIELD PROPERTIES RETAIL, INC., CORO
NORTH POINT, LLC, HINES REIT, JONES LANG LASALLE
AMERICAS, INC., QIC PROPERTIES, INC., REGENCY
CENTERS, L.P., SHOPCORE PROPERTIES, LP, TEACHERS                                                                                                                                                                                                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                                     ATTN: ROBERT L. LEHANE AND JENNIFER D.                                                                                                                                        RLEHANE@KELLEYDRYE.COM
AND TURNBERRY ASSOCIATES                         KELLEY DRYE & WARREN LLP        RAVIELE                                    101 PARK AVENUE                                        NEW YORK     NY      10178                  212‐808‐7800   212‐808‐7897     JRAVIELE@KELLEYDRYE.COM
COUNSEL TO GOLDMAN SACHS BANK USA, AS TERM
LOAN AGENT                                       KEPLEY BROSCIOUS & BIGGS, PLC   ATTN: WILLIAM A. BROSCIOUS, ESQUIRE        2211 PUMP ROAD                                         RICHMOND     VA      23233                  804‐741‐0400   804‐741‐7165     WBROSCIOUS@KBBPLC.COM
                                                                                                                                                                                                                                                               ASTEINBERG@KSLAW.COM
                                                                                 ATTN: ARTHUR J. STEINBERG, MICHAEL                                                                                                                                            MRUPE@KSLAW.COM
                                                                                 COLLINS RUPE, PAUL A. STRAUS, MICHAEL R. 1185 AVENUE OF THE                                                                                                                   PSTRAUS@KSLAW.COM
COUNSEL TO THE NON‐RSA TERM LENDER GROUP        KING & SPALDING LLP              HANDLER                                  AMERICAS                  34TH FLOOR                     NEW YORK     NY      10036                  212‐556‐2100                    MHANDLER@KSLAW.COM
                                                                                                                          1185 AVENUE OF THE
COUNSEL TO THE NON‐RSA TERM LENDER GROUP        KING & SPALDING LLP              ATTN: ROBERT W. GRAY                     AMERICAS                  34TH FLOOR                     NEW YORK     NY      10036                  212‐556‐2100                    BGRAY@KSLAW.COM
                                                                                 ATTN: EDWARD O. SASSOWER, STEVEN N.                                                                                                                                           EDWARD.SASSOWER@KIRKLAND.COM
COUNSEL TO DEBTORS                              KIRKLAND & ELLIS LLP             SERAJEDDINI                              601 LEXINGTON AVENUE                                     NEW YORK     NY      10022                  212‐446‐4800   212‐446‐4900     STEVEN.SERAJEDDINI@KIRKLAND.COM
COUNSEL TO DEBTORS                              KIRKLAND & ELLIS LLP             ATTN: JOHN R. LUZE                       300 NORTH LASALLE                                        CHICAGO      IL      60654                  312‐862‐2000   312‐862‐2200     JOHN.LUZE@KIRKLAND.COM
                                                KLEHR HARRISON HARVEY                                                     1835 MARKET STREET, SUITE
COUNSEL TO ADR 1713 WALNUT, LLC                 BRANZBURG LLP                    ATTN: CORINNE SAMLER BRENNAN, ESQ        1400                                                     PHILADELPHIA PA      19103                  215‐569‐3393   215‐568‐6603     CBRENNAN@KLEHR.COM
COUNSEL TO 850 THIRD AVENUE OWNER LLC AND AM KLESTADT WINTERS JURELLER           ATTN: TRACY L. KLESTADT, KATHLEEN M.                                                                                                                                          TKLESTADT@KLESTADT.COM
150 E 42 REALTY LLC AND 150 E 42 REALTY LLC     SOUTHARD & STEVENS, LLP          AIELLO                                   200 WEST 41ST STREET                                     NEW YORK     NY      10036‐7203             212‐972‐3000                    KAIELLO@KLESTADT.COM
COUNSEL TO PREIT SERVICES, LLC, AS AGENT FOR PR
PRINCE GEORGES PLAZA, LLC, PR SPRINGFIELD DELCO
LIMITED PARTNERSHIP AND WG PARK, L.P.           KURTZMAN STEADY, LLC             ATTN: JEFFREY KURTZMAN                     401 S. 2ND STREET, SUITE 200                           PHILADELPHIA PA      19147                  215‐839‐1222                    KURTZMAN@KURTZMANSTEADY.COM
COUNSEL TO BLUESTAR ALLIANCE LLC & JUSTICE                                                                                  901 EAST BYRD STREET, SUITE                                                                                                        peter.barrett@kutakrock.com
BRAND HOLDINGS LLC                              KUTAK ROCK LLP                   ATTN: PETER J. BARRETT, LAURA L. KISTLER   1000                                                   RICHMOND     VA      23219‐4071             804‐644‐1700   804‐783‐6192     laura.kistler@kutakrock.com
                                                                                                                                                            GYEONGSEUNG BUILDING
TOP 50 CREDITOR                                 KYUNG SEUNG CO. LTD.             ATTN: J. J. PARK                           408 SAMSEOUNG‐RO                GANGNAM‐GU             SEOUL                             KOREA     +82‐2‐550‐1414 +82‐2‐566‐6867
TOP 50 CREDITOR AND OFFICIAL COMMITTEE OF       LAKONTRA INTERNATIONAL
UNSECURED CREDITORS                             MERCHANDISING CORP               ATTN: PRESIDENT OR GENERAL COUNSEL         NO.186 SEC. 4 NANKINGE RD.                             TAIPEI                            TAIWAN
                                                                                                                                                                                                                                                               GREG.ROBINS@LW.COM
COUNSEL TO TERM AGENT, GOLDMAN SACHS BANK                                        ATTN: GREG ROBINS, JUAN OLIVARES,          355 SOUTH GRAND AVENUE,                                                                                                            JUAN.OLIVARES@LW.COM
USA                                             LATHAM & WATKINS                 JEFFREY SENAC                              SUITE 100                                              LOS ANGELES CA       90071‐1560             213‐485‐1234   213‐891‐8763     JEFFREY.SENAC@LW.COM
COUNSEL TO TERM AGENT, GOLDMAN SACHS BANK                                                                                   330 NORTH WABASH
USA                                             LATHAM & WATKINS                 ATTN: PETER KNIGHT                         AVENUE, SUITE 2800                                     CHICAGO      IL      60611                  312‐876‐7700   312‐993‐9767     PETER.KNIGHT@LW.COM
                                                LAW OFFICE OF GILBERT A.
COUNSEL TO PHONG PHU INTERNATIONAL JSC          LAZARUS, PLLC                    ATTN: GILBERT A. LAZARUS, ESQ.             92‐12 68TH AVENUE                                      FOREST HILLS NY      11375                  917‐417‐3795                    GILLAZARUS@GMAIL.COM
                                                                                                                                                                                   SAN
TOP 50 CREDITOR                                LEE & CO.                         ATTN: AYDEN LEE                            1278 INDIANA ST                 SUITE 101              FRANCISCO    CA      94107                  415‐475‐9029                    AYDENLEE@SUY.CO.KR
COUNSEL TO KARLE INTERNATIONAL PRIVATE LIMITED LEECH TISHMAN FUSCALDO &
AND POONG IN TRADING CO., LTD.                 LAMPL, LLC                        ATTN: PATRICK W. CAROTHERS, ESQ.           525 WILLIAM PENN PLACE          28TH FLOOR             PITTSBURGH   PA      15219                  412‐304‐0155   412‐227‐5551     PCAROTHERS@LEECHTISHMAN.COM
                                                                                                                                                                                                                     HONG
OFFICIAL COMMITTEE OF UNSECURED CREDITORS       LI & FUNG LIMITED                ATTN: PRESIDENT OR GENERAL COUNSEL         888 CHEUNG SHA WAN ROAD                                KOWLOON                           KONG
COUNSEL TO PAN PACIFIC CO., LTD., UBASE                                                                                     1050 CONNECTICUT AVE.
INTERNATIONAL, INC. AND SNOGEN GREEN CO. LTD    LIMNEXUS LLP                     ATTN: JAMES K. DONALDSON, ESQ.             NW, SUITE 500                                          WASHINGTON DC        20036                  213‐955‐9500   213‐955‐9511     JED.DONALDSON@LIMNEXUS.COM
COUNSEL TO PAN PACIFIC CO., LTD., UBASE                                                                                     707 WILSHIRE BOULEVARD,                                                                                                            SUNGJIN.HWANG@LIMNEXUS.COM
INTERNATIONAL, INC. AND SNOGEN GREEN CO. LTD    LIMNEXUS LLP                     ATTN: SUNG JIN HWANG & JAMES E. TILL       SUITE 4600                                             LOS ANGELES CA       90017                  213‐955‐9500   213‐955‐9511     JAMES.TILL@LIMNEXUS.COM
                                                LINEBARGER GOGGAN BLAIR &                                                   2777 N. STEMMONS
COUNSEL TO DALLAS COUNTY                        SAMPSON, LLP                     ATTN: Elizabeth Weller                     FREEWAY                 SUITE 1000                     DALLAS       TX      75207                  214‐880‐0089   469‐221‐5003     DALLAS.BANKRUPTCY@PUBLICANS.COM
COUNSEL TO CYPRESS‐FAIRBANKS ISD, JEFFERSON
COUNTY, FORT BEND COUNTY, ANGELINA COUNTY,
MONTGOMERY COUNTY, HARRIS COUNTY,               LINEBARGER GOGGAN BLAIR &
GALVESTON COUNTY, FORT BEND CO WCID # 02        SAMPSON, LLP                     ATTN: JOHN P. DILLMAN                      PO BOX 3064                                            HOUSTON      TX      77253‐3064             713‐844‐3400   713‐844‐3503     HOUSTON_BANKRUPTCY@PUBLICANS.COM
                                                                                                                                                                                                                                                               METKIN@LOWENSTEIN.COM
COUNSEL TO THE LEAD PLAINTIFFS AND THE                                           ATTN: MICHAEL S. ETKIN, ANDREW                                                                                                                                                ABEHLMANN@LOWENSTEIN.COM
PROPOSED CLASS                                  LOWENSTEIN SANDLER LLP           BEHLMANN, JOHN P. SCHNEIDER                ONE LOWENSTEIN DRIVE                                   ROSELAND     NJ      07068                  973‐597‐2500   973‐597‐2333     JSCHNEIDER@LOWENSTEIN.COM
COUNSEL TO LANDLORD AND CREDITOR COMMONS                                                                                    1809 7TH AVENUE, SUITE
AT ISSAQUAH, INC., A FLORIDA CORPORATION        MADISON MARQUETTE           ATTN: STEVE EMERY                               1409                                                   SEATTLE      WA      98101                  206‐479‐8913                    STEVE.EMERY@MADISON.MARQUETTE.COM
                                                MAGRUDER COOK KOUTSOUFTIKIS                                                 1889 PRESTON WHITE DRIVE,
COUNSEL TO BEY LEA JOINT VENTURE                & PALANZI                   ATTN: LEON KOUTSOUFTIKIS                        SUITE 200                                              RESTON       VA      20191                  571‐313‐1503   571‐313‐8967     LKOUTS@MAGRUDERPC.COM
COUNSEL TO KEN BURTON, JR., MANATEE COUNTY
TAX COLLECTOR                                   MANATEE COUNTY TAX COLLECTOR ATTN: JENNIFER FRANCIS                         1001 3RD AVE W                  SUITE 240              BRADENTON    FL      34205‐7863             941‐741‐4832   941‐708‐4934     LEGAL@TAXCOLLECTOR.COM




                                                                                                                                                     Page 5 of 12
                                                      Case 20-33113-KRH                                   Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                                  Desc Main
                                                                                                                  Document    Page 9 of 15
                                                                                                                                                 In re: Retail Group, Inc., et al.
                                                                                                                                                      Core/2002 Service List
                                                                                                                                                    Case No. 20‐33113 (KRH)



                                                                                                                                                                                                                  POSTAL
                  DESCRIPTION                                     NAME                          NOTICE NAME                              ADDRESS 1                          ADDRESS 2         CITY      STATE      CODE      COUNTRY        PHONE            FAX                          EMAIL
COUNSEL TO THE MASSACHUSETTS DEPARTMENT OF           MASSACHUSETTS DEPARTMENT OF
REVENUE                                              REVENUE LITIGATION BUREAU   ATTN: CELINE E. DE LA FOSCADE‐CONDON            100 CAMBRIDGE STREET             P. O. BOX 9565          BOSTON        MA      02114                   617‐626‐3854                   DELAFOSCAC@DOR.STATE.MA.US
COUNSEL TO CLAIMANTS, TAX APPRAISAL DISTRICT OF
BELL COUNTY, BOWIE CENTRAL APPRAISAL DISTRICT,
THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF
DENTON, TEXAS, THE COUNTY OF GUADALUPE, TEXAS,
THE COUNTY OF HAYS, TEXAS, CITY OF WACO AND/OR
WACO INDEPENDENT SCHOOL DISTRICT, MIDLAND
CENTRAL APPRAISAL DISTRICT, CENTRAL APPRAISAL
DISTRICT OF TAYLOR COUNTY, AND THE COUNTY OF         MCCREARY, VESELKA, BRAGG &
WILLIAMSON, TEXAS                                    ALLEN, P.C.                      ATTN: TARA LEDAY                           P.O. BOX 1269                                            ROUND ROCK TX         78680                   512‐323‐3200    512‐323‐3205   TLEDAY@MVBALAW.COM

COUNSEL TO THE LOCAL TEXAS TAXING AUTHORITIES MCDONALD, SUTTON & DUVAL, PLC ATTN: KEVIN A. LAKE                                  5516 FALMOUTH STREET             SUITE 108               RICHMOND      VA      23230                   804‐643‐0302    804‐788‐4427   KLAKE@MCDONALDSUTTON.COM
                                                                                                                                                                                                                                                                       DFOLEY@MCGUIREWOODS.COM
COUNSEL TO THE NON‐RSA TERM LENDER GROUP             MCGUIREWOODS LLP                 ATTN: DOUGLAS M. FOLEY, SARAH B. BOEHM GATEWAY PLAZA                        800 EAST CANAL STREET   RICHMOND   VA         23219                   804‐775‐1000                   SBOEHM@MCGUIREWOODS.COM
                                                                                                                             A‐33. SECTOR ‐ 64 NOIDA                                      GAUTAM
TOP 50 CREDITOR                                      MEENU CREATION LLP               ATTN: PRESIDENT OR GENERAL COUNSEL     DISTT                                                        BUDH NAGAR            UP‐201301    INDIA      91‐120‐4080200 91‐120‐4080200 ED@MEENUCREATION.COM
COUNSELTO PRINCE GEORGE'S COUNTY, MARYLAND,          MEYERS, RODBELL & ROSENBAUM,
AND CHARLES COUNTY, MARYLAND                         P.A.                             ATTN: NICOLE C. KENWORHTY                  6801 KENILWORTH AVENUE           SUITE 400               RIVERDALE     MD      20737‐1385              301‐699‐5800
TOP 50 CREDITOR                                      MGF SOURCING                     ATTN: JAMES SCHWARTZ                       4200 REGENT STREET               SUITE 205               COLUMBUS      OH      43219                   614‐904‐3269    614‐415‐7242
COUNSEL TO 149 5TH AVE. CORP.                        MICHAEL WILSON PLC               ATTN: MICHAEL G. WILSON                    12733 STORROW RD.                                        HENRICO       VA      23233                   804‐614‐8301                   MIKE@MGWILSONLAW.COM
                                                                                                                                                                                                                                                                       DDUNNE@MILBANK.COM
COUNSEL TO THE AD HOC GROUP OF TERM LOAN                                              ATTN: DENNIS F. DUNNE, EVAN R. FLECK AND                                                                                                                                         EFLECK@MILBANK.COM
LENDERS                                              MILBANK LLP                      ABIGAIL L. DEBOLD                        55 HUDSON YARDS                                            NEW YORK      NY      10001                   212‐530‐5000    212‐530‐5219   ADEBOLD@MILBANK.COM
                                                                                      ATTN: ANDREW R. GOTTESMAN, ESQ., BARRY 600 THIRD AVENUE, 25TH                                                                                     212‐696‐4848;                  GOTTESMAN@MINTZANDGOLD.COM
COUNSEL TO PREMIER BRANDS JUSTICE LLC                MINTZ & GOLD LLP                 M. KAZAN, ESQ.                           FLOOR                                                      NEW YORK      NY      10016                   917‐992‐5970    212‐696‐1231   KAZAN@MINTZANDGOLD.COM
COUNSEL TO SUN LIFE ASSURANCE COMPANY OF             MIRICK, O’CONNELL, DEMALLIE &
CANADA                                               LOUGEE, LLP                      ATTN: PAUL W. CAREY                        100 FRONT STREET                                         WORCESTER     MA      01608                   508‐791‐8500    508‐791‐8502   PCAREY@MIRICKOCONNELL.COM
                                                     MITCHELL, WILLIAMS, SELIG, GATES
COUNSEL TO ACXIOM LLC                                & WOODYARD, P.L.L.C.             ATTN: STAN D. SMITH                        425 WEST CAPITOL AVENUE          SUITE 1800              LITTLE ROCK   AR      72201‐3525              501‐688‐8830                   SSMITH@MWLAW.COM
                                                                                                                                 B‐57 OKHLA INDUSTRIAL
TOP 50 CREDITOR                                      MODINDIA EXIM PRIVATE LTD        ATTN: GAGAN GULATI                         AREA, PHASE‐I                                            NEW DELHI             110020       INDIA                                     INFO@MODELAMAEXPORTS.COM
                                                                                                                                                                  8RD FLOOR, YOUONE
TOP 50 CREDITOR                                      MOLAX TRADING LIMITED            ATTN: PRESIDENT OR GENERAL COUNSEL         75‐95, SEOSOMUN‐DONG             BUILDING CHUNG‐KU       SEOUL                 100‐110      KOREA      02‐773‐3601     02‐757‐2044    ADMIN@MOLAXTRADING.COM
                                                                                                                                                                                                                                                                       MATTHEW.FURLONG@MORGANLEWIS.COM
                                                                                      ATTN: MATTHEW F. FURLONG, JULIA FROST‐                                                                                                                                           JULIA.FROST‐DAVIES@MORGANLEWIS.COM
COUNSEL TO ABL AGENT                                 MORGAN LEWIS & BOCKIUS LLP       DAVIES, CHRISTOPHER L. CARTER              ONE FEDERAL STREET                                       BOSTON        MA      02110‐1726              617‐341‐7700    617‐341‐7701   CHRISTOPHER.CARTER@MORGANLEWIS.COM
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS                                              ATTN: JULIA FROST‐DAVIES, CHRISTOPHER L.                                                                                                                                         JULIA.FROST‐DAVIES@MORGANLEWIS.COM
ADMINISTRATIVE AGENT                                 MORGAN, LEWIS & BOCKIUS LLP      CARTER                                     ONE FEDERAL STREET                                       BOSTON        MA      02110                   617‐341‐7700    617‐341‐7701   CHRISTOPHER.CARTER@MORGANLEWIS.COM
COUNSEL FOR NORTH RIVERSIDE PLAZA LIMITED            MORRIS, NICHOLS, ARSHT &         ATTN: CURTIS S. MILLER, MATTHEW O.         1201 N. MARKET STREET,                                                                                                                CMILLER@MNAT.COM
PARTNERSHIP                                          TUNNELL LLP                      TALMO                                      16TH FLOOR                       P.O. Box 1347           WILMINGTON DE         19899                   302‐658‐9200    302‐658‐3989   MTALMO@MNAT.COM
                                                                                                                                                                                                                             UNITED
                                                                                                                                                                                                                             ARAB
TOP 50 CREDITOR                                      MTL SOURCING DMCC                ATTN: PRESIDENT OR GENERAL COUNSEL         HDS BUSINESS CENTRE              JUMAIRA LAKE TOWERS     DUBAI                              EMIRATES
                                                     NATIONAL ASSOCIATION OF
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL            ATTORNEYS GENERAL                ATTN: KAREN CORDRY                         1850 M ST., NW, 12TH FLOOR                               WASHINGTON DC         20036                   202‐326‐6025                   KCORDRY@NAAG.ORG
COUNSEL TO M&J WILKOW PROPERTIES, LLC, CH
SHOPPES, LLC, US MJW EAST GATE VI, LLC, PZ MIRACLE
GL LLC, SOUTHLANDS TC LLC, AND M&J ‐ BIG                                              ATTN: ROBERT RADASEVICH, THOMAS C.         TWO NORTH LASALLE                                                                                                                     RRADASEVICH@NGE.COM
WATERFRONT TOWN CENTER I, LLC                        NEAL, GERBER & EISENBERG LLP     WOLFORD                                    STREET, SUITE 1700                                       CHICAGO       IL      60602‐3801              312‐269‐8000                   TWOLFORD@NGE.COM
COUNSEL TO BELLEVUE SQUARE, LLC AND BELLEVUE                                          ATTN: BRIAN M. MUCHINKSY, ESQ. AND                                                                                                                                               BMUCHINSKY@NOLDMUCHLAW.COM
SQUARE MERCHANTS' ASSOCIATION                        NOLD MUCHINSKY PLLC              BRENT J. HARDY, ESQ.                       10500 NE 8TH STREET              SUITE 930               BELLEVUE      WA      98004                   425‐289‐5555    888‐371‐4133   BHARDY@NOLDMUCHLAW.COM
COUNSEL TO BK EASTON OFFICE, LLC                     ODIN, FELDMAN&PITTLEMAN, PC      ATTN: BRADLEY D. JONES, ESQ.               1775 WIEHLE AVENUE               SUITE 400               RESTON        VA      20190                   703‐218‐2176    703‐218‐2160   BRAD.JONES@OFPLAW.COM
                                                     OFFICE OF THE ATTORNEY GENERAL
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA           OF VIRGINIA                      ATTN: MARK R. HERRING                      ATTORNEY GENERAL'S OFFICE 202 NORTH NINTH STREET         RICHMOND      VA      23219                   804‐786‐2071    804‐786‐1991   SERVICE@OAG.STATE.VA.US
                                                     OFFICE OF THE UNITED STATES
OFFICE OF THE UNITED STATES ATTORNEY FOR THE         ATTORNEY FOR THE EASTERN                                              701 E. BROAD STREET, STE.                                                                                                                   USAVAE.USATTYS@USDOJ.GOV
EASTERN DISTRICT OF VIRGINIA                         DISTRICT OF VIRGINIA             ATTN: JUDY A. ROBBINS                4304                                                           RICHMOND      VA      23219                   804‐771‐2310                   SHANNON.PECORARO@USDOJ.GOV
UNITED STATES TRUSTEE EASTERN DISTRICT OF            OFFICE OF THE UNITED STATES      ATTN: KATHRYN MONTGOMERY AND JOHN P. 701 E. BROAD STREET, STE.
VIRGINIA                                             TRUSTEE                          FITZGERALD III                       4304                                                           RICHMOND      VA      23219                   804‐771‐2310    804‐771‐2330   USTPREGION04.RH.ECF@USDOJ.GOV

COUNSEL TO SAUL HOLDINGS LIMITED PARTNERSHIP
AND THRUWAY SHOPPING CENTER LLC                      OFFIT KURMAN, P.A.               ATTN: STEPHEN A. METZ, ESQ.                4800 MONTGOMERY LANE             9TH FLOOR               BETHESDA      MD      20814                   240‐507‐1723    240‐507‐1735   SMETZ@OFFITKURMAN.COM
                                                                                                                                                                                          OKLAHOMA
COUNSEL TO OKLAHOMA COUNTY TREASURER                 OKLAHOMA COUNTY TREASURER        ATTN: TAMMY JONES                          320 ROBERT S. KERR               ROOM 307                CITY          OK      73102                   405‐713‐1324                   TAMMY.JONES@OKLAHOMACOUNTY.ORG




                                                                                                                                                           Page 6 of 12
                                                  Case 20-33113-KRH                                  Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                               Desc Main
                                                                                                            Document    Page 10 of 15
                                                                                                                                          In re: Retail Group, Inc., et al.
                                                                                                                                               Core/2002 Service List
                                                                                                                                             Case No. 20‐33113 (KRH)



                                                                                                                                                                                                            POSTAL
                  DESCRIPTION                                  NAME                           NOTICE NAME                        ADDRESS 1                           ADDRESS 2           CITY     STATE      CODE      COUNTRY       PHONE           FAX                              EMAIL
                                                                                                                          REDWOOD SHORES ORACLE                                      REDWOOD
TOP 50 CREDITOR                                 ORACLE AMERICA INC              ATTN: DORIAN DALEY                        CORPORATION                      500 ORACLE PARKWAY        SHORES       CA      94065                  650‐506‐7000   650‐633‐1813

TOP 50 CREDITOR                                 ORIENT CRAFT                    ATTN: SUDHIR DHINGRA                      PLOT NO. 80P SECTOR‐34           NEAR HERO HONDA CHOWK GURGAON                  122001       INDIA     +0124‐4511300 +0124‐4511330 SUDHIR.DHINGRA@ORIENTCRAFT.COM
COUNSEL TO NORTHWAY OUTLETS, LLC & LAKE                                         ATTN: ANDREW M. KRAMER, ESQUIRE,
GEORGE NORTHWAY, LLC                            OTTERBOURG P.C.                 JOSHUA T. KLEIN, ESQUIRE                  230 PARK AVENUE                                            NEW YORK     NY      10169                  212‐905‐3630   212‐682‐6104     AKRAMER@OTTERBOURG.COM
                                                                                                                                                                                                                                                                 RFEINSTEIN@PSZJLAW.COM
                                                                                                                                                                                                                                                                 BSANDLER@PSZJLAW.COM
                                                                                ATTN: ROBERT FEINSTEIN, BRADFORD                                                                                                                                                 SCHO@PSZJLAW.COM
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED      PACHULSKI STANG ZIEHL & JONES   SANDLER, SHIRLEY CHO, CIA MACKLE, S                                                                                                                                              CMACKLE@PSZJLAW.COM
CREDITORS                                       LLP                             GOLDEN                              780 THIRD AVE 34TH FLOOR                                         NEW YORK     NY      10017‐2024             212‐561‐7700   212‐561‐7777     SGOLDEN@PSZJLAW.COM
                                                                                                                    225 WEST SANTA CLARA
COUNSEL TO BOHANNON DEVELOPMENT COMPANY         PAHL & MCCAY                    ATTN: CATHERINE SCHLOMANN ROBERTSON STREET                                 SUITE 1500                SAN JOSE     CA      95113                  408‐286‐5100   408‐286‐5722     CROBERTSON@PAHL‐MCCAY.COM
                                                                                                                                                           DIGITAL‐RO 31‐GIL GURO‐   SEOUL, GURO‐                                +82‐2‐3494‐
TOP 50 CREDITOR                                 PAN PACIFIC CO LTD              ATTN: SUK‐WON LIM                         (08380) 12                       GU                        DONG                 197‐21       KOREA     9000           +82‐2‐830‐1011 PANPACIFIC@PANPACIFIC.CO.KR
                                                PENSION BENEFIT GUARANTY
PENSION BENEFIT GUARANTY CORPORATION            CORPORATION                     OFFICE OF THE CHIEF COUNSEL               1200 K STREET, NW                                          WASHINGTON DC        20005‐4026                            202‐326‐4113
COUNSEL TO MERCEDES INDEPENDENT SCHOOL
DISTRICT                                      PERDUE, BRANDON, FIELDER,
CITY OF MERCEDES                              COLLINS & MOTT, LLP               ATTN: HIRAM GUTIERREZ                     2805 FOUNTAIN PLAZA BLVD. SUITE B                          EDINBURG     TX      78539                  956‐631‐4026   956‐289‐1023     EDINBURGBANKRUPTCY@PBFCM.COM
                                              PERDUE, BRANDON, FIELDER,                                                   1235 NORTH LOOP WEST,                                                                                                                  OSONIK@PBFCM.COM
COUNSEL TO BRAZORIA COUNTY TAX OFFICE, ET AL  COLLINS & MOTT, LLP               ATTN: OWEN M. SONIK, MELISSA E. VALDEZ    SUITE 600                                                  HOUSTON      TX      77008                  713‐862‐1860   713‐862‐1429     MVALDEZ@PBFCM.COM
COUNSEL TO LUBBOCK CENTRAL APPRAISAL DISTRICT PERDUE, BRANDON, FILDER,
MIDLAND COUNTY                                COLLINS & MOTT, L.L.P.            ATTN: LAURA J. MONROE                     P.O. BOX 817                                               LUBBOCK      TX      79408                  806‐744‐5091   806‐744‐9953     LMBKR@PBFCM.COM
                                                                                                                                                     B/D 2 DONG, GYEONGLN‐
TOP 50 CREDITOR                                 POONGIN TRADING CO.LTD          ATTN: PAUL PARK                           18F~20F ACE HIGH TECH CITY RO YEONGDEUNGPO‐GU              SEOUL                755          KOREA     +82‐2‐549‐8313 +82‐2‐549‐8310
                                                                                                                                                                                                                                                                 ASCENATEAM@PRIMECLERK.COM
CLAIMS AGENT                                    PRIME CLERK, LLC                ATTN: DAVID MALO                          60 EAST 42ND STREET              SUITE 1400                NEW YORK     NY      10165                  212‐257‐5450   646‐328‐2851     SERVICEQA@PRIMECLERK.COM
COUNSEL TO GAURAV INTERNATIONAL                 PRYOR CASHMAN LLP               ATTN: CONRAD CHIU                         7 TIMES SQUARE                                             NEW YORK     NY      10036‐6569             212‐421‐4100                    CCHIU@PRYORCASHMAN.COM

                                                                                                                                                    GRAHA FESTIVAL KAV.3 –
                                                                                                                          SPAZIO BUILDING 3RD FLOOR GRAHA FAMILY JL.                                                             +62‐31‐        +62‐31‐
TOP 50 CREDITOR                                 PT. ERATEX HONG KONG LTD        ATTN: MR. MANIWANEN                       UNIT.319‐321              MAYJEND YONO SOEWOYO SURABAYA                         60226        INDONESIA 99001101       99001115
                                                REDMON, PEYTON & BRASWELL,
COUNSEL TO FULLBEAUTY BRANDS OPERATIONS, LLC    LLP                             ATTN: ROBERT M. MARINO, ESQ.              510 KING STREET                  SUITE 301                 ALEXANDRIA   VA      22314‐3143             703‐879‐2676   703‐684‐5109     RMMARINO@RPB‐LAW.COM
                                                                                                                          RIVERFRONT PLAZA – WEST          901 EAST BYRD STREET,
COUNSEL TO SUNDANCE SQUARE PARTNERS, L.P.       REED SMITH LLP                  ATTN: JUSTIN SIZEMORE                     TOWER                            SUITE 1700                RICHMOND     VA      23219                  804‐344‐3493                    JSIZEMORE@REEDSMITH.COM
                                                                                                                                                                                                                                                                 OALANIZ@REEDSMITH.COM
                                                                                ATTN: OMAR J. ALANIZ, MICHAEL P. COOLEY   2850 N. HARWOOD, SUITE                                                                                                                 MPCOOLEY@REEDSMITH.COM
COUNSEL TO SUNDANCE SQUARE PARTNERS, L.P.       REED SMITH LLP                  AND DEVAN J. DAL COL                      1500                                                       DALLAS       TX      75201                  469‐680‐4200   469‐680‐4299     DDALCOL@REEDSMITH.COM
                                                                                                                          219, UDYOG VIHAR PHASE‐I                                                                               +91‐124‐
TOP 50 CREDITOR                                 RICHA GLOBAL EXPORTS PVT LTD    ATTN: VIRENDER UPPAL                      GURGAON                                                    HARYANA              122001       INDIA     4314000                         INFO@RICHAGLOBAL.COM
COUNSEL TO THE LEAD PLAINTIFFS AND THE
PROPOSED CLASS, NORTH RIVERSIDE PLAZA LIMITED                                                                                                                                        NORTH
PARTNERSHIP, SP BOSSIER, LLC                    RONALD PAGE, PLC                ATTN: RONALD A. PAGE, JR.                 P.O. BOX 73087                                             CHESTERFIELD VA      23235                  804‐562‐8704   804‐482‐2427     RPAGE@RPAGELAW.COM
COUNSEL TO CPBP‐VII ASSOCIATES, L.P.            S&D LAW                         ATTN: STEVEN W. KELLY, ESQ.               1290 BROADWAY                    SUITE 1650                DENVER       CO      80203
                                                                                                                          1290 BROADWAY, SUITE
COUNSEL TO WILSON GARDENS HAVANA, LLC           S&D LAW                         ATTN: STEVEN W. KELLY, ESQ.               1650                                                       DENVER       CO      80203
                                                                                                                                                           429 YEONGDONG‐DAERO                                                   +82 2 6252     +82‐2‐6252‐
TOP 50 CREDITOR                                 SAE A TRADING CO. LTD           ATTN: WOONG‐KI KIM                        SAE‐A BLDG.                      GANGNAM‐GU                SEOUL                             KOREA     7000           7005
                                                                                                                                                                                                                                                                 HOWARD.BROWNE@SAS.COM
COUNSEL TO SAS INSITIUTE INC.                   SAS INSITIUTE INC.             ATTN: H HOWARD BROWNE, KAREN DAY           100 SAS CAMPUS DRIVE                                       CARY         NC      27513                  919‐531‐7748   919‐677‐4444     KAREN.DAY@SAS.COM
                                                SCALLEY READING BATES HANSEN &                                            15 WEST SOUTH TEMPLE,                                      SALT LAKE
COUNSEL TO RIVERDALE CENTER OWNER, IV, L.C.     RASMUSSEN, P.C.                ATTN: DARWIN H. BINGHAM                    SUITE 600                                                  CITY         UT      84101                  801‐531‐7870   801‐326‐4669     dbingham@scalleyreading.net

COUNSEL TO A. BONADUCE INC., D/B/A EBS BUILDERS SCARINCI & HOLLENBECK, LLC      ATTN: JOEL R. GLUCKSMAN, ESQ.             1100 VALLEY BROOK AVENUE P.O. BOX 790                      LYNDHURST    NJ      07071‐0790             201‐896‐4100                    JGLUCKSMAN@SH‐LAW.COM
                                                                                                                                                                                                                                                                 KRISTINE.MANOUKIAN@SRZ.COM
COUNSEL TO BLUESTAR ALLIANCE LLC & JUSTICE                                      ATTN: KRISTINE MANOUKIAN, DANIEL                                                                                                                                                 DANIEL.EISNER@SRZ.COM
BRAND HOLDINGS LLC                              SCHULTE ROTH & ZABEL LLP        ESINER, KELLY KNIGHT                      919 THIRD AVENUE                                           NEW YORK     NY      10022                  212‐756‐2000   212‐593‐5955     KELLY.KNIGHT@SRZ.COM
                                                                                                                                                                                                                                                202‐622‐
                                                                                                                          1500 PENNSYLVANIA AVE,                                                                                                6464202‐622‐
US SECRETARY OF TREASURY                        SECRETARY OF TREASURY           ATTN: LEGAL DEPARTMENT                    NW                                                         WASHINGTON DC        20220                  202‐622‐2000   6415
SECURITIES AND EXCHANGE COMMISSION              SECURITIES AND EXCHANGE
HEADQUARTERS                                    COMMISSION                      ATTN: GENERAL COUNSEL                     100 F ST., NE                                              WASHINGTON DC        20549                  202‐551‐6061   202‐772‐9180     SECBANKRUPTCY@SEC.GOV




                                                                                                                                                    Page 7 of 12
                                               Case 20-33113-KRH                                  Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                                    Desc Main
                                                                                                         Document    Page 11 of 15
                                                                                                                                        In re: Retail Group, Inc., et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                           Case No. 20‐33113 (KRH)



                                                                                                                                                                                                             POSTAL
                  DESCRIPTION                            NAME                               NOTICE NAME                        ADDRESS 1                           ADDRESS 2             CITY      STATE      CODE      COUNTRY       PHONE            FAX                          EMAIL
SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE
PHILADELPHIA DIVISION                       COMMISSION                       ATTN: SHARON BINGER REGIONAL DIRECTOR ONE PENN CENTER                       1617 JFK BLVD., SUITE 520   PHILADELPHIA PA       19103                  215‐597‐3100                    PHILADELPHIA@SEC.GOV
COUNSEL TO ARBORETUM MARKET INVESTMENT
GROUP, INC. AND THE COMMONS AT WILLOWBROOK,
INC.                                        SETTLEPOU                      ATTN: WILL G. BASSHAM, ESQ.                 3333 LEE PARKWAY           8TH FLOOR                          DALLAS        TX      75219                  214‐560‐1705    214‐526‐4145    WBASSHAM@SETTLEPOU.COM
                                                                           ATTN: SCOTT W. FOLEY, ESQUIRE, JOEL I.      250 W. PRATT STREET, SUITE                                                                                 410‐385‐4234;                   SWF@SHAPIROSHER.COM
COUNSEL TO 171 EAST 84TH OWNERS LLC          SHAPIRO SHER GUINOT & SANDLER SHER, ESQUIRE                               2000                                                          BALTIMORE     MD      21201                  410‐385‐4277    410‐539‐7611    JIS@SHAPIROSHER.COM
                                                                           ATTN: DAVID SIMON AND RONALD M.             225 WEST WASHINGTON                                                                                                        317‐636‐1600;
TOP 50 CREDITOR AND COUNSEL                  SIMON PROPERTY GROUP, INC.    TUCKER                                      STREET                                                        INDIANAPOLIS IN       46204                  317‐263‐2346    317‐263‐7901    RTUCKER@SIMON.COM
COUNSEL TO RED DEVELOPMENT, LLC              SINGER & LEVICK, P.C.         ATTN: MICHELLE E. SHRIRO                    16200 ADDISON ROAD         SUITE 140                          ADDISON      TX       75001                  972‐380‐5533    972‐380‐5748    MSHRIRO@SINGERLEVICK.COM
COUNSEL TO PAOLI SHOPPING CENTER LIMITED                                                                               123 SOUTH BROAD STREET,
PARTNERSHIP                                  SIRLIN LESSER & BENSON, P.C.    ATTN: DANA S. PLON                        SUITE 2100                                                    PHILADELPHIA PA       19109                  215‐864‐9700                    DPLON@SIRLINLAW.COM
COUNSEL TO BERKLEY INSURANCE COMPANY AND                                                                               1950 OLD GALLOWS ROAD,
BERKLEY REGIONAL INSURANCE COMPANY           SMITH, CURRIE & HANCOCK LLP     ATTN: SHANNON J. BRIGLIA                  SUITE 750                                                     TYSONS        VA      22182                  703‐506‐1990    703‐506‐1140    SJBRIGLIA@SMITHCURRIE.COM
                                                                                                                       13F GANGNAM BUILDING;
TOP 50 CREDITOR, OFFICIAL COMMITTEE OF                                                                                 396, SEOCHO‐DAERO,
UNSECURED CREDITORS                          SNOGEN GREEN CO.,LTD            ATTN: JUNGKU HONG                         SEOCHO‐GU                                                     SEOUL                 06619        KOREA     +02‐6496‐6400 +02‐6496‐6501
                                                                                                                       9801 WASHINGTONIAN                                            GAITHERSBUR
COUNSEL TO SODEXO OPERATIONS, LLC            SODEXO, INC.                    ATTN: ANTOINETTE YOUNG, ESQ.              BLVD, 12TH FLOOR                                              G           MD        20878                  301‐987‐4521    301‐830‐6103    ANTOINETTE.YOUNG@SODEXO.COM
                                                                                                                                                                                     GWANGJIN‐                          SOUTH
TOP 50 CREDITOR                              SOLVE IT CO., LTD               ATTN: PRESIDENT OR GENERAL COUNSEL        3/F 556 CHEONHO‐DAERO                                         GU SEOUL              143847       KOREA     +82‐24536868
                                             SOUTH ASIA KNITTING FTY LTD                                                                         108 HOW MING STREET                                                    HONG
TOP 50 CREDITOR                              (NEW)                           ATTN: PRESIDENT OR GENERAL COUNSEL        17/F, SOUTH ASIA BUILDING KWUN TONG                           KOWLOON                            KONG      852‐2345‐0261 852‐2343‐3666 LEOYEUNG@SOUTHASIAGROUP.COM
COUNSEL TO RIVERWALK MARKETPLACE (NEW
ORLEANS), LLC AND THE SHOPS AT SUMMERLIN                                     ATTN: HOWARD MARC SPECTOR, SARAH M.                                                                                                                  214‐365‐5377;                   HSPECTOR@SPECTORCOX.COM
NORTH, LP                                    SPECTOR & COX, PLLC             COX                                       12770 COIT ROAD                   SUITE 1100                  DALLAS        TX      75251                  214‐310‐1321    214‐237‐3380    SARAH@SPECTORCOX.COM
                                                                                                                                                                                                                                                                  RCHAPPELL@SPOTTSFAIN.COM
                                                                             ATTN: ROBERT H. CHAPPELL III, NEIL E.     411 EAST FRANKLIN STREET,                                                                                                                  NMCCULLAGH@SPOTTSFAIN.COM
COUNSEL TO 156 FIFTH AVENUE CORP             SPOTTS FAIN PC                  MCCULLAGH AND KARL A. MOSES, JR           SUITE 600                                                     RICHMOND      VA      23219                  804‐697‐2000    804‐697‐2100    KMOSES@SPOTTSFAIN.COM
                                                                                                                       901 MOPAC EXPRESSWAY
COUNSEL TO LCFRE SUGAR LAND TOWN SQUARE, LLC SPROUSE LAW FIRM                ATTN: MARVIN E. SPROUSE III               SOUTH                             BUILDING 1, SUITE 300       AUSTIN        TX      78746                  512‐658‐1915                    MSPROUSE@SPROUSEPLLC.COM
                                                                                                                       1211 AVENUE OF THE
COUNSEL TO TAINAN ENTERPRISES CO., LTD.      SQUIRE PATTON BOGGS (US) LLP    ATTN: NORMAN N. KINEL                     AMERICAS                          26TH FLOOR                  NEW YORK      NY      10136                  212‐872‐9800    212‐872‐9815    NORMAN.KINEL@SQUIREPB.COM
COUNSEL TO GATEWAY AFTON RIDGE, INC. AND TMT                                 ATTN: IVO KELLER, ESQ., BRENT D. MEYER,                                                                 SAN                                                                          IVO@SSLLAWFIRM.COM
BEAR CREEK SHOPPING CENTER, INC.             SSL LAW FIRM LLP                ESQ.                                      505 MONTGOMERY STREET             SUITE 620                   FRANCISCO     CA      94111                  415‐814‐6400    415‐814‐6401    BMEYER@SSLLAWFIRM.COM
                                                                             ATTN: THOMAS S. ONDER & JOSEPH H.                                                                                                                    609‐219‐7458;   609‐791‐7022;   TONDER@STARK‐STARK.COM
COUNSEL TO LEVIN MANAGEMENT CORPORATION      STARK & STARK, P.C.             LEMKIN                                    P.O. BOX 5315                                                 PRINCETON NJ          08543                  609‐896‐0629    609‐896‐0629    JLEMKIN@STARK‐STARK.COM
                                             STATE OF ALABAMA ATTORNEY                                                                                                               MONTGOMER
STATE OF ALABAMA ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT                     P.O. BOX 300152                                               Y         AL          36130‐0152             334‐242‐7300    334‐242‐2433




                                                                                                                       BOWKER BUILDING 2ND
                                             STATE OF ALBERTA ATTORNEY                                                 FLOOR ‐ 9833 109 STREET
STATE OF ALBERTA ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT                     NW                                                            EDMONTON      AB      T5K 2E8      CANADA
                                             STATE OF ARIZONA ATTORNEY
STATE OF ARIZONA ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT                     2005 N CENTRAL AVE                                            PHOENIX       AZ      85004‐2926             602‐542‐5025    602‐542‐4085    AGINFO@AZAG.GOV
                                             STATE OF ARKANSAS ATTORNEY
STATE OF ARKANSAS ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT                     323 CENTER ST.                    SUITE 200                   LITTLE ROCK   AR      72201‐2610             501‐682‐2007    501‐682‐8084
                                             STATE OF CALIFORNIA ATTORNEY
STATE OF CALIFORNIA ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT                     P.O. BOX 944255                                               SACRAMENTO CA         94244‐2550             916‐445‐9555    916‐323‐5341    BANKRUPTCY@COAG.GOV
                                             STATE OF COLORADO ATTORNEY                                                RALPH L. CARR COLORADO            1300 BROADWAY, 10TH
STATE OF COLORADO ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT                     JUDICIAL CENTER                   FLOOR                       DENVER        CO      80203                  720‐508‐6000    720‐508‐6030
                                             STATE OF CONNECTICUT ATTORNEY
STATE OF CONNECTICUT ATTORNEY GENERAL        GENERAL                         ATTN: BANKRUPTCY DEPT                     55 ELM ST.                                                    HARTFORD      CT      06106                  860‐808‐5318    860‐808‐5387    ATTORNEY.GENERAL@CT.GOV
                                             STATE OF DELAWARE ATTORNEY
STATE OF DELAWARE ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT                     CARVEL STATE OFFICE BLDG. 820 N. FRENCH ST.                   WILMINGTON DE         19801                  302‐577‐8338    302‐577‐6630    ATTORNEY.GENERAL@STATE.DE.US
                                             STATE OF FLORIDA ATTORNEY
STATE OF FLORIDA ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT                     THE CAPITOL, PL 01                                            TALLAHASSEE FL        32399‐1050             850‐414‐3300    850‐488‐4872




                                                                                                                                                  Page 8 of 12
                                            Case 20-33113-KRH                               Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                           Desc Main
                                                                                                   Document    Page 12 of 15
                                                                                                                             In re: Retail Group, Inc., et al.
                                                                                                                                  Core/2002 Service List
                                                                                                                                Case No. 20‐33113 (KRH)



                                                                                                                                                                                               POSTAL
                 DESCRIPTION                           NAME                            NOTICE NAME                  ADDRESS 1                           ADDRESS 2          CITY      STATE      CODE      COUNTRY      PHONE            FAX                           EMAIL
                                           STATE OF GEORGIA ATTORNEY
STATE OF GEORGIA ATTORNEY GENERAL          GENERAL                         ATTN: BANKRUPTCY DEPT            40 CAPITAL SQUARE, SW                                      ATLANTA       GA      30334‐1300             404‐656‐3300   404‐657‐8733
                                           STATE OF HAWAII ATTORNEY
STATE OF HAWAII ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT            425 QUEEN ST.                                              HONOLULU      HI      96813                  808‐586‐1500   808‐586‐1239   HAWAIIAG@HAWAII.GOV




                                           STATE OF IDAHO ATTORNEY
STATE OF IDAHO ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT            700 W. JEFFERSON STREET           P.O. BOX 83720           BOISE         ID      83720‐1000             208‐334‐2400   208‐854‐8071
                                           STATE OF ILLINOIS ATTORNEY
STATE OF ILLINOIS ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            100 WEST RANDOLPH STREET                                   CHICAGO       IL      60601                  312‐814‐3000                  WEBMASTER@ATG.STATE.IL.US
                                           STATE OF INDIANA ATTORNEY                                        INDIANA GOVERNMENT       302 W. WASHINGTON ST.,
STATE OF INDIANA ATTORNEY GENERAL          GENERAL                         ATTN: BANKRUPTCY DEPT            CENTER SOUTH             5TH FLOOR                         INDIANAPOLIS IN       46204                  317‐232‐6201   317‐232‐7979   INFO@ATG.IN.GOV
                                           STATE OF IOWA ATTORNEY
STATE OF IOWA ATTORNEY GENERAL             GENERAL                         ATTN: BANKRUPTCY DEPT            1305 E. WALNUT STREET                                      DES MOINES    IA      50319                  515‐281‐5164   515‐281‐4209   WEBTEAM@AG.IOWA.GOV
                                           STATE OF KANSAS ATTORNEY                                         120 SW 10TH AVE., 2ND
STATE OF KANSAS ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT            FLOOR                                                      TOPEKA        KS      66612‐1597             785‐296‐2215   785‐296‐6296
                                           STATE OF KENTUCKY ATTORNEY                                       700 CAPITOL AVENUE, SUITE
STATE OF KENTUCKY ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            118                                                        FRANKFORT     KY      40601                  502‐696‐5300   502‐564‐2894
                                           STATE OF LOUISIANA ATTORNEY
STATE OF LOUISIANA ATTORNEY GENERAL        GENERAL                         ATTN: BANKRUPTCY DEPT            P.O. BOX 94095                                             BATON ROUGE LA        70804‐4095             225‐326‐6000   225‐326‐6499   CONSUMERINFO@AG.STATE.LA.US
                                           STATE OF MAINE ATTORNEY
STATE OF MAINE ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT            6 STATE HOUSE STATION                                      AUGUSTA       ME      04333‐0000             207‐626‐8800                  CONSUMER.MEDIATION@MAINE.GOV
                                           STATE OF MANITOBA MINISTER OF
STATE OF MANITOBA MINISTER OF JUSTICE      JUSTICE                         ATTN: SEAN BOYD, CROWN COUNSEL   LEGAL SERVICES BRANCH             730‐405 BROADWAY         WINNIPEG      MB      R3C 3L6      CANADA
                                           STATE OF MARYLAND ATTORNEY
STATE OF MARYLAND ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            200 ST. PAUL PLACE                                         BALTIMORE     MD      21202‐2202             410‐576‐6300                  OAG@OAG.STATE.MD.US
                                           STATE OF MASSACHUSETTS
STATE OF MASSACHUSETTS ATTORNEY GENERAL    ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT            ONE ASHBURTON PLACE                                        BOSTON        MA      02108‐1698             617‐727‐2200                  AGO@STATE.MA.US
                                           STATE OF MICHIGAN ATTORNEY                                       G. MENNEN WILLIAMS                525 W. OTTAWA ST. P.O.
STATE OF MICHIGAN ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            BUILDING, 7TH FLOOR               BOX 30212                LANSING       MI      48909‐0212             517‐373‐1110   517‐373‐3042   MIAG@MICHIGAN.GOV
                                           STATE OF MINNESOTA ATTORNEY
STATE OF MINNESOTA ATTORNEY GENERAL        GENERAL                         ATTN: BANKRUPTCY DEPT            1400 BREMER TOWER                 445 MINNESOTA STREET     ST. PAUL      MN      55101‐2131             651‐296‐3353
                                           STATE OF MISSISSIPPI ATTORNEY                                                                      550 HIGH STREET, SUITE
STATE OF MISSISSIPPI ATTORNEY GENERAL      GENERAL                         ATTN: BANKRUPTCY DEPT            WALTER SILLERS BUILDING           1200 P.O. BOX 220        JACKSON       MS      39201                  601‐359‐3680
                                           STATE OF MISSOURI ATTORNEY                                                                                                  JEFFERSON
STATE OF MISSOURI ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            SUPREME COURT BUILDING            207 W. HIGH ST.          CITY          MO      65102                  573‐751‐3321   573‐751‐0774   ATTORNEY.GENERAL@AGO.MO.GOV
                                           STATE OF MONTANA ATTORNEY                                        215 N SANDERS, THIRD
STATE OF MONTANA ATTORNEY GENERAL          GENERAL                         ATTN: BANKRUPTCY DEPT            FLOOR                             PO BOX 201401            HELENA        MT      59620‐1401             406‐444‐2026   406‐444‐3549   CONTACTDOJ@MT.GOV
                                           STATE OF NEBRASKA ATTORNEY
STATE OF NEBRASKA ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            2115 STATE CAPITOL                2ND FL, RM 2115          LINCOLN       NE      68509‐8920             402‐471‐2683   402‐471‐3297   AGO.INFO.HELP@NEBRASKA.GOV
                                           STATE OF NEVADA ATTORNEY
STATE OF NEVADA ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT            100 NORTH CARSON STREET                                    CARSON CITY   NV      89701                  775‐684‐1100   775‐684‐1108   AGINFO@AG.NV.GOV
                                           STATE OF NEW BRUNSWICK
STATE OF NEW BRUNSWICK ATTORNEY GENERAL    ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT            CHANCERY PLACE FLR 2              P. O. BOX 6000           FREDERICTON NB        E3B 5H1      CANADA
                                           STATE OF NEW HAMPSHIRE
STATE OF NEW HAMPSHIRE ATTORNEY GENERAL    ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT            33 CAPITOL ST.                                             CONCORD       NH      03301‐0000             603‐271‐3658   603‐271‐2110   ATTORNEYGENERAL@DOJ.NH.GOV
                                           STATE OF NEW JERSEY ATTORNEY                                                               25 MARKET STREET P.O.
STATE OF NEW JERSEY ATTORNEY GENERAL       GENERAL                         ATTN: BANKRUPTCY DEPT            RJ HUGHES JUSTICE COMPLEX BOX 080                          TRENTON       NJ      08625‐0080             609‐292‐4925   609‐292‐3508   ASKCONSUMERAFFAIRS@LPS.STATE.NJ.US
                                           STATE OF NEW MEXICO ATTORNEY
STATE OF NEW MEXICO ATTORNEY GENERAL       GENERAL                         ATTN: BANKRUPTCY DEPT            P.O. DRAWER 1508                                           SANTA FE      NM      87504‐1508             505‐827‐6000   505‐827‐5826
                                           STATE OF NEW YORK ATTORNEY
STATE OF NEW YORK ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            THE CAPITOL                                                ALBANY        NY      12224‐0341             518‐776‐2000   866‐413‐1069
                                           STATE OF NORTH CAROLINA
STATE OF NORTH CAROLINA ATTORNEY GENERAL   ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT            9001 MAIL SERVICE CENTER                                   RALEIGH       NC      27699‐9001             919‐716‐6400   919‐716‐6750
                                           STATE OF NORTH DAKOTA                                                                              600 E BOULEVARD AVE
STATE OF NORTH DAKOTA ATTORNEY GENERAL     ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT            STATE CAPITOL                     DEPT 125                 BISMARCK      ND      58505‐0040             701‐328‐2210   701‐328‐2226   NDAG@ND.GOV
                                           STATE OF NOVA SCOTIA ATTORNEY
STATE OF NOVA SCOTIA ATTORNEY GENERAL      GENERAL                         ATTN: BANKRUPTCY DEPT            1690 HOLLIS ST                                             HALIFAX       NS      B3J 2L6      CANADA
                                           STATE OF OHIO ATTORNEY
STATE OF OHIO ATTORNEY GENERAL             GENERAL                         ATTN: BANKRUPTCY DEPT            30 E. BROAD ST., 14TH FLOOR                                COLUMBUS      OH      43215                  800‐282‐0515
                                           STATE OF OKLAHOMA ATTORNEY                                                                                                  OKLAHOMA
STATE OF OKLAHOMA ATTORNEY GENERAL         GENERAL                         ATTN: BANKRUPTCY DEPT            313 NE 21ST STREET                                         CITY          OK      73105                  405‐521‐3921   405‐521‐6246
                                           STATE OF ONTARIO ATTORNEY
STATE OF ONTARIO ATTORNEY GENERAL          GENERAL                         ATTN: BANKRUPTCY DEPT            MCMURTRY‐SCOTT BUILDING 720 BAY ST                         TORONTO       ON      M7A 2S9      CANADA




                                                                                                                                       Page 9 of 12
                                                 Case 20-33113-KRH                                  Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                                  Desc Main
                                                                                                           Document    Page 13 of 15
                                                                                                                                           In re: Retail Group, Inc., et al.
                                                                                                                                                Core/2002 Service List
                                                                                                                                              Case No. 20‐33113 (KRH)



                                                                                                                                                                                                             POSTAL
                  DESCRIPTION                               NAME                              NOTICE NAME                         ADDRESS 1                           ADDRESS 2           CITY     STATE      CODE      COUNTRY       PHONE            FAX                           EMAIL
                                               STATE OF OREGON ATTORNEY
STATE OF OREGON ATTORNEY GENERAL               GENERAL                         ATTN: BANKRUPTCY DEPT                      1162 COURT STREET NE                                       SALEM         OR      97301                  503‐378‐4400    503‐378‐4017    CONSUMER.HOTLINE@DOJ.STATE.OR.US
                                               STATE OF PENNSYLVANIA
STATE OF PENNSYLVANIA ATTORNEY GENERAL         ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      STRAWBERRY SQUARE                 16TH FLOOR               HARRISBURG    PA      17120                  717‐787‐3391    717‐787‐8242
                                               STATE OF PUERTO RICO ATTORNEY
STATE OF PUERTO RICO ATTORNEY GENERAL          GENERAL                         ATTN: BANKRUPTCY DEPT                      APARTADO 9020192                                           SAN JUAN      PR      00902‐0192             787‐721‐2900    787‐729‐2059
                                               STATE OF RHODE ISLAND
STATE OF RHODE ISLAND ATTORNEY GENERAL         ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      150 SOUTH MAIN STREET                                      PROVIDENCE    RI      02903‐0000             401‐274‐4400
                                               STATE OF SASKATCHEWAN
STATE OF SASKATCHEWAN ATTORNEY GENERAL         ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      1874 SCARTH STREET                9TH FLOOR                REGINA        SK      S4P 4B3      CANADA    306‐798‐4163                    LINDA.CHRISTENSEN@GOV.SK.CA
                                               STATE OF SOUTH CAROLINA
STATE OF SOUTH CAROLINA ATTORNEY GENERAL       ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      P.O. BOX 11549                                             COLUMBIA      SC      29211‐1549             803‐734‐3970
                                               STATE OF SOUTH DAKOTA
STATE OF SOUTH DAKOTA ATTORNEY GENERAL         ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      1302 EAST HIGHWAY 14              SUITE 1                  PIERRE        SD      57501‐8501             605‐773‐3215    605‐773‐4106    CONSUMERHELP@STATE.SD.US
                                               STATE OF TENNESSEE ATTORNEY     ATTN: BANKRUPTCY DEPT, LAURA L.                                                                                                                    615‐741‐3491;                   CONSUMER.AFFAIRS@TN.GOV
STATE OF TENNESSEE ATTORNEY GENERAL            GENERAL                         MCCLOUD                                    P.O. BOX 20207                                             NASHVILLE     TN      37202‐0207             615‐532‐8933    615‐741‐3334    LAURALEA.MCCLOUD@AG.TN.GOV
                                                                                                                                                                                                                                                                  PUBLIC.INFORMATION@OAG.STATE.TX.US
STATE OF TEXAS ATTORNEY GENERAL, COUNSEL TO    STATE OF TEXAS ATTORNEY         ATTN: BANKRUPTCY DEPT, COURTNEY J.                                                                                                                 512‐475‐4868,                   COURTNEY.HULL@OAG.TEXAS.GOV
THE TEXAS COMPTROLLER OF PUBLIC ACCOUNTS,      GENERAL, BANKRUPTCY &           HULL, ASSISTANT ATTORNEY GENERAL,                                                                                                                  512‐475‐4862,   512‐475‐2994,   JASON.BINFORD@OAG.TEXAS.GOV
REVENUE ACCOUNTING DIVISION                    COLLECTIONS DIVISION MC 008     JASON B. BINFORD, ABIGAIL RYAN             CAPITOL STATION                   P.O. BOX 12548           AUSTIN        TX      78711‐2548             512‐463‐2173    512‐936‐1409    ABIGAIL.RYAN@OAG.TEXAS.GOV
                                               STATE OF UTAH ATTORNEY                                                                                                                SALT LAKE
STATE OF UTAH ATTORNEY GENERAL                 GENERAL                         ATTN: BANKRUPTCY DEPT                      PO BOX 142320                                              CITY          UT      84114‐2320             801‐538‐9600    801‐538‐1121    UAG@UTAH.GOV
                                               STATE OF VERMONT ATTORNEY
STATE OF VERMONT ATTORNEY GENERAL              GENERAL                         ATTN: BANKRUPTCY DEPT                      109 STATE ST.                                              MONTPELIER    VT      05609‐1001             802‐828‐3171    802‐304‐1014    AGO.INFO@VERMONT.GOV
                                               STATE OF VIRGINIA ATTORNEY
STATE OF VIRGINIA ATTORNEY GENERAL             GENERAL                         ATTN: BANKRUPTCY DEPT                      900 EAST MAIN STREET                                       RICHMOND      VA      23219                  804‐786‐2071    804‐225‐4378
                                               STATE OF WASHINGTON ATTORNEY
STATE OF WASHINGTON ATTORNEY GENERAL           GENERAL                         ATTN: BANKRUPTCY DEPT                      1125 WASHINGTON ST. SE  P.O. BOX 40100          OLYMPIA                  WA      98504‐0100             360‐753‐6200
                                               STATE OF WEST VIRGINIA                                                     STATE CAPITOL BLDG 1
STATE OF WEST VIRGINIA ATTORNEY GENERAL        ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPT                      ROOM E 26                                       CHARLESTON               WV      25305                  304‐558‐2021    304‐558‐0140    CONSUMER@WVAGO.GOV
                                               STATE OF WISCONSIN ATTORNEY                                                WISCONSIN DEPARTMENT OF STATE CAPITOL, ROOM 114
STATE OF WISCONSIN ATTORNEY GENERAL            GENERAL                         ATTN: BANKRUPTCY DEPT                      JUSTICE                 EAST P. O. BOX 7857     MADISON                  WI      53707‐7857             608‐266‐1221    608‐267‐2223
                                               STATE OF WYOMING ATTORNEY
STATE OF WYOMING ATTORNEY GENERAL              GENERAL                         ATTN: BANKRUPTCY DEPT                      123 CAPITOL BUILDING              200 W. 24TH STREET       CHEYENNE      WY      82002                  307‐777‐7841    307‐777‐6869
COUNSEL TO 850 THIRD AVENUE OWNER LLC AND AM                                                                                                                                                                                                                      DARRELL.CLARK@STINSON.COM
150 E 42 REALTY LLC AND 150 E 42 REALTY LLC AND                                ATTN: DARRELL CLARK, MICHAEL E. TUCCI,     1775 PENNSYLVANIA                                                                                       202‐785‐9100;                   MICHAEL.TUCCI@STINSON.COM
VULCAN PROPERTIES, INC.                         STINSON LLP                    TRACEY M. OHM                              AVENUE, NW                        SUITE 800                WASHINGTON DC         20006‐4605             202‐728‐3008    202‐572‐9948    TRACEY.OHM@STINSON.COM
                                                                                                                                                                                                                                                                  DAPICE@SBEP‐LAW.COM
                                               STUTZMAN, BROMBERG,             ATTN: PETER C. D’APICE, CLIFF I. TAYLOR,                                                                                                                                           TAYLOR@SBEP‐LAW.COM
COUNSEL TO BBK EASTON OFFICE, LLC              ESSERMAN & PLIFKA               KAITLYN FLETCHER                           2323 BRYAN STREET                 SUITE 2200               DALLAS        TX      75201                  214‐969‐4900    214‐969‐4999    FLETCHER@SBEP‐LAW.COM
                                                                                                                                                                                                                                                                  HELEN@SULLIVANLAWGROUPAPC.COM
                                                                               ATTN: WILLIAM B. SULLIVAN, ERIC K.                                                                                                                                                 YAECKEL@SULLIVANLAWGROUPAPC.COM
COUNSEL TO CHRISTINE CLARK AND OTHER SIMILARLY                                 YAECKEL, RYAN T. KUHN AND ANDREA                                                                                                                                                   ATORRES@SULLIVANLAWGROUPAPC.COM
SITUATED INDIVIDUALS                           SULLIVAN LAW GROUP, APC         TORRES‐FIGUEROA                            2330 THIRD AVENUE                                          SAN DIEGO   CA        92101                  619‐702‐6760    619‐702‐6761    RYAN@SULLIVANLAWGROUPAPC.COM
COUNSEL TO DENIMATRIX LLC AND AXIS NA LLC      SULMEYERKUPETZ, PC              ATTN: VICTOR A. SAHN                       333 SOUTH GRAND AVENUE            SUITE 3400               LOS ANGELES CA        90071                  213‐626‐2311    213‐629‐4520    VSAHN@SULMEYERLAW.COM
COUNSEL TO SYWEST DEVELOPMENT LLC,
AUTHORIZED AGENT FOR SY HOWE ARDEN LLC         SYWEST DEVELOPMENT LLC          ATTN: RUSS YOUNG, ESQUIRE                  150 PELICAN WAY                                            SAN RAFAEL    CA      94901                  415‐448‐8551                    RUSS_YOUNG@SYWEST.COM
                                                                                                                          5‐1, SECTION 1 HANGZHOU                                                                                 +886 2 2391     +886 2 2397
TOP 50 CREDITOR                                TAINAN ENTERPRISES CO. LTD      ATTN: CHING‐HON YANG                       SOUTH ROAD                        ZHONGZHENG DISTRICT      TAIPEI CITY           100          TAIWAN    6421            1413
                                                                                                                          3200 NORTHLINE AVENUE
TOP 50 CREDITOR                                TANGER PROPERTIES, LP           ATTN: SHELLY ATKINSON                      SUITE 360                                                  GREENSBORO NC         27408                  336‐292‐3010    336‐852‐2096    SHELLY.ATKINSON@TANGEROUTLETS.COM
                                                                                                                                                                                                                                                                  LTAVENNER@TB‐LAWFIRM.COM
                                                                               ATTN: LYNN L. TAVENNER, PAULA S. BERAN,                                                                                                                                            PBERAN@TB‐LAWFIRM.COM
COUNSEL TO WASHINGTON PRIME GROUP INC.         TAVENNER & BERAN, PLC           DAVID N. TABAKIN                           20 NORTH EIGHTH STREET            2ND FLOOR                RICHMOND      VA      23219                  804‐783‐8300    804‐783‐0178    DTABAKIN@TB‐LAWFIRM.COM
COUNSEL TO JBG/WOODBRIDGE RETAIL, LLC, AND
HIGH POINTE COMMONS HOLDING, LP                TENENBAUM & SAAS, P.C.          ATTN: BRADSHAW ROST, ESQ.                  4504 WALSH STREET                 SUITE 200                CHEVY CHASE MD    20815                      301‐961‐5300                    BROST@TSPCLAW.COM
                                                                                                                                                                                                 MAHA
                                                                                                                                                                                                 RASHT                            +91‐22‐
TOP 50 CREDITOR                                TEX WORLD PTE LTD               ATTN: PRESIDENT OR GENERAL COUNSEL         610, ATL CORPORATE PARK           SAKI VIHAR ROAD, POWAI   MUMBAI      RA    400072           INDIA     42293542                        INFO@TEXWORLD.CO
                                                                                                                          100 GALLERIA OFFICENTRE,
TOP 50 CREDITOR                                THE FORBES COMPANY              ATTN: PRESIDENT OR GENERAL COUNSEL         SUITE 427                                                  SOUTHFIELD    MI      48034                  248‐827‐4600                    NFORBES@THEFORBESCOMPANY.COM
                                                                                                                          401 WILSHIRE BOULEVARD,                                    SANTA                                        310‐394‐6000;
TOP 50 CREDITOR                                THE MACERICH COMPANY            ATTN: ANN C. MENARD                        SUITE 700                                                  MONICA        CA      90401                  424‐229‐3575    310‐395‐2791    ANN.MENARD@MACERICH.COM




                                                                                                                                                    Page 10 of 12
                                                   Case 20-33113-KRH                                  Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                                 Desc Main
                                                                                                             Document    Page 14 of 15
                                                                                                                                             In re: Retail Group, Inc., et al.
                                                                                                                                                  Core/2002 Service List
                                                                                                                                                Case No. 20‐33113 (KRH)



                                                                                                                                                                                                              POSTAL
                  DESCRIPTION                                 NAME                             NOTICE NAME                          ADDRESS 1                           ADDRESS 2          CITY     STATE      CODE      COUNTRY       PHONE            FAX                        EMAIL
                                                                                                                                                                                                                                                                  CHEAPHY@TAUBMAN.COM
TOP 50 CREDITOR AND COUNSEL, OFFICIAL                                            ATTN: CHRIS HEAPHY AND ANDREW S.                                                                      BLOOMFIELD                                  248‐258‐6800;                  RHURREN@TAUBMAN.COM
COMMITTEE OF UNSECURED CREDITORS                 THE TAUBMAN COMPANY             CONWAY                                     200 EAST LONG LAKE ROAD           SUITE 300                HILLS        MI      48304‐2324             248‐258‐7427                   ACONWAY@TAUBMAN.COM
                                                                                                                            2711 BUFORD ROAD, STE.                                     NORTH
COUNSEL TO LIONEL SAVADOVE                        THE TERRY LAW FIRM, PLLC       ATTN: ROY M. TERRY, JR., ESQ.              170                                                        CHESTERFIELD VA      23235                  804‐370‐2866                   ROY@THETERRYLAWFIRMPLLC.COM
COUNSEL TO CORPUS CHRISTI RETAIL VENTURE LP,
OKC OUTLETS I LLC, IMI HUNTSVILLE LLC, PEORIA NEW
MALL LLC, IMI MSW LLC, SRE BOARDWALK LLC, IMI
MIRACLE MILE LLC, SRE MUSTANG LLC, RIVER RIDGE
MALL JV LLC, SRE ONTARIO LLC, TMP SRE I LLC       THOMPSON HINE LLP              ATTN: LOUIS F. SOLIMINE, ESQ.              312 WALNUT STREET                 SUITE 1400               CINCINNATI   OH      45202‐4029             513‐352‐6700    513‐241‐4771   LOUIS.SOLIMINE@THOMPSONHINE.COM
                                                                                                                            100 SHOCKOE SLIP, THIRD
COUNSEL TO OVATIVE GROUP, LLC                    THOMPSON MCMULLAN, P.C.         ATTN: DAVID R. RUBY, ESQUIRE               FLOOR                                                      RICHMOND     VA      23219                  804‐698‐6220    804‐780‐1813   DRUBY@T‐MLAW.COM
                                                                                                                            ROCKEFELLER CENTER, 45
TOP 50 CREDITOR                                  TISHMAN SPEYER PROPERTIES       ATTN: MICHAEL B. BENNER                    ROCKEFELLER PLAZA                                          NEW YORK     NY      10111                  212‐715‐0300    212‐319‐1745   NY@TISHMANSPEYER.COM
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP
AND RSS CENTER, LLC                              TRAINOR FAIRBROOK               ATTN: JENNIFER L. PRUSKI                   POST OFFICE BOX 255824                                     SACRAMENTO CA        95865                  916‐929‐7000    916‐929‐7111   JPRUSKI@TRAINORFAIRBROOK.COM
                                                                                                                                                                                       SEOUL
                                                                                                                                                                                       (SEONGSU‐
TOP 50 CREDITOR                                  UBASE INTERNATIONAL INC         ATTN: YONG HOE KIM                         345, TTUKSEOM‐RO                  SEONGDONG‐GU             DONG)                04780        KOREA     +82 2‐420‐0001 +82 2‐421‐8787 CONTACTUS@UBASEINTERNATIONAL.COM
COUNSEL TO LANDLORD AND CREDITOR COMMONS                                                                                    555 MONTGOMERY STREET,                                     SAN
AT ISSAQUAH, INC., A FLORIDA CORPORATION         VALINOTI, SPECTER & DITO, LLP   ATTN: JEFFREY A. DITO, ESQ.                SUITE 605                                                  FRANCISCO  CA        94111                  415‐986‐1338    650‐745‐1126   JDITO@VALINOTI‐DITO.COM
                                                 VIRGINIA DEPARTMENT OF
VIRGINIA DEPARTMENT OF TAXATION                  TAXATION                        ATTN: OFFICE OF CUSTOMER SERVICES          P.O. BOX 1115                                              RICHMOND     VA      23218‐1115
COUNSEL TO ORACLE AMERICA, INC.                  VOGEL & CROMWELL, LLC           ATTN: CHRISTIAN K. VOGEL                   513 FOREST AVE                    SUITE 205                RICHMOND     VA      23229                  804‐728‐1574    804‐728‐1625   KVOGEL@VOGELANDCROMWELL.COM
TOP 50 CREDITOR, OFFICIAL COMMITTEE OF
UNSECURED CREDITORS                            WASHINGTON PRIME GROUP, INC.      ATTN: ROBERT P. DEMCHAK, ESQ.              180 EAST BROAD STREET                                      COLUMBUS     OH      43215                  614‐621‐9000                   WPGINFO@WASHINGTONPRIME.COM
                                               WATT, TIEDER, HOFFAR &            ATTN: MARGUERITE LEE DEVOLL, Jennifer L.   1765 GREENSBORO STATION                                                                                703‐749‐1026 ;                 JKNEELAND@WATTTIEDER.COM
COUNSEL TO GOOGLE LLC                          FITZGERALD, LLP                   Kneeland                                   PLACE, SUITE 1000                                          MCLEAN       VA      22102                  703‐749‐1046 703‐893‐8029      MDEVOLL@WATTTIEDER.COM
WELLS FARGO VENDOR FINANCIAL SERVICES LLC FKA
GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS
C/O A RICOH USA PROGRAM F/D/B/A IKON FINANCIAL WELLS FARGO VENDOR FINANCIAL
SERVICES                                       SERVICES, LLC                     ATTN: BANKRUPTCY ADMINISTRATION            P.O. BOX 13708                                             MACON        GA      31208‐3708             800‐480‐6513

                                                 WESTERMAN BALL EDERER MILLER ATTN: THOMAS A DRAGHI, ESQ., MICKEE M.                                                                                                                                              TDRAGHI@WESTERMANLLP.COM
COUNSEL TO AUSTIN CORNER ASSOCIATES INC.         ZUCKER & SHARFSTEIN, LLP     HENNESSY, ESQ.                                1201 RXR PLAZA                                             UNIONDALE    NY      11556                  516‐622‐9200    516‐622‐9212   MHENNESSY@WESTERMANLLP.COM
                                                                                                                            2049 CENTURY PARK EAST,
TOP 50 CREDITOR                                  WESTFIELD CORPORATION, INC.     ATTN: PETER SCHWARTZ                       40TH FLOOR                                                 CENTURY CITY CA      90067                  310‐478‐4456    310‐478‐1267
                                                                                                                                                                                                                                                                  CBOOKER@WTPLAW.COM
COUNSEL TO THE AD HOC GROUP OF TERM LOAN         WHITEFORD, TAYLOR & PRESTON,    ATTN: COREY S. BOOKER, VERNON E. INGE,                                       1021 E. CARY STREET, SUITE                                                                          VINGE@WTPLAW.COM
LENDERS                                          L.L.P.                          JR. AND CHRISTOPHER A. JONES               TWO JAMES CENTER                  1700                       RICHMOND   VA      23219                  804‐977‐3300    804‐977‐3299   CJONES@WTPLAW.COM
                                                                                                                            800 KENNESAW AVENUE,
COUNSEL TO WEKIVA SQUARE, LLC                    WILES & WILES, LLP              ATTN: JOHN J. WILES, ESQ.                  SUITE 400                                                  MARIETTA     GA      30060‐7946             770‐426‐4619    770‐426‐4846   BANKRUPTCY@EVICT.NET

COUNSEL TO CROSS COUNTRY PLAZA, LLC, PR AVALON
PHASE I OWNER, LLC AND CORO NORTH POINT, LLC     WILES & WILES, LLP              ATTN: VICTOR W. NEWMARK                    800 KENNESAW AVENUE               SUITE 400                MARIETTA     GA      30060‐7946             770‐426‐4619    770‐426‐4846   BANKRUPTCY@EVICT.NET
COUNSEL TO KIMCO REALTY CORPORATION, HAGAN
PROPERTIES, INC., WENDY L. HUFFORD, THE
TAUBMAN COMPANY, LLC, VARIOUS LANDLORDS,
ARBORETUM MARKET INVESTMENT GROUP, INC., THE
COMMONS AT WILLOWBROOK, INC., NORTHWAY                                                                                                                                                                                                                            AEPPS@WILLIAMSMULLEN.COM
OUTLETS, LLC, LAKE GEORGE NORTHWAY, LLC AND                                      ATTN: AUGUSTUS C. EPPS, JR., MICHAEL D.                                                                                                                                          MMUELLER@WILLIAMSMULLEN.COM
SYWEST DEVELOPMENT LLC, AUTHORIZED AGENT FOR                                     MUELLER, JENNIFER M. MCLEMORE,                                                                                                                                                   JMCLEMORE@WILLIAMSMULLEN.COM
SY HOWE ARDEN LLC                                WILLIAMS MULLEN                 BENNETT T. W. EASTHAM                      200 SOUTH 10TH STREET             SUITE 1600               RICHMOND     VA      23219‐3095             804‐420‐6000    804‐420‐6507   BEASTHAM@WILLIAMSMULLEN.COM
COUNSEL TO EASTVIEW MALL, LLC, GREECE RIDGE,     WILMORITE MANAGEMENT GROUP
LLC, THE MARKETPLACE                             LLC                        ATTN: JUDITH LABOMBARDA                         1265 SCOTTSVILLE ROAD                                      ROCHESTER    NY      14624                  585‐464‐9400    585‐464‐8419   JLABOMBARDA@WILMORITE.COM
COUNSEL TO LAKEWOOD ASSOCIATES, LLC AND BELLA                                                                                                                                                                                                                     MHASTINGS@WOODSROGERS.COM
TERRA ASSOCIATES, LLC                            WOODS ROGERS PLC                ATTN: MICHAEL E. HASTINGS, JON HOLLIS      901 EAST BYRD STREET        SUITE 1550                     RICHMOND     VA      23219                  804‐956‐2049    540‐322‐3417   JHOLLIS@WOODSROGERS.COM
                                                                                                                            901 EAST BYRD STREET, SUITE                                                                                                           MHASTINGS@WOODSROGERS.COM
COUNSEL TO PREMIER BRANDS JUSTICE LLC            WOODS ROGERS PLC                ATTN: MICHAEL E. HASTINGS, JON HOLLIS      1550                                                       RICHMOND     VA      23219                  804‐956‐2049    540‐322‐3417   JHOLLIS@WOODSROGERS.COM
                                                                                                                                                                                                                                                                  mhastings@woodsrogers.com
                                                                                 ATTN: MICHAEL E. HASTINGS, JON HOLLIS,     901 EAST BYRD STREET, SUITE                                                                                                           jhollis@woodsrogers.com
COUNSEL TO CHAMPION RETAIL SERVICES, INC.        WOODS ROGERS PLC                JUSTIN E. SIMMONS                          1550                                                       RICHMOND     VA      23219                                                 jsimmons@woodsrogers.com
                                                                                                                                                              301 CONCOURSE
COUNSEL TO METLIFE LANDLORDS                     WRIGHT, CONSTABLE & SKEEN, LLP ATTN: THOMAS J. MORAN, ESQ.                 WEST SHORE III CENTER             BOULEVARD, SUITE 120     GLEN ALLEN   VA      23059                  804‐362‐9434    804‐441‐9250   TMORAN@WCSLAW.COM




                                                                                                                                                      Page 11 of 12
                                                Case 20-33113-KRH                                Doc 1630 Filed 02/05/21 Entered 02/05/21 09:42:45                                                                     Desc Main
                                                                                                        Document    Page 15 of 15
                                                                                                                                 In re: Retail Group, Inc., et al.
                                                                                                                                      Core/2002 Service List
                                                                                                                                    Case No. 20‐33113 (KRH)



                                                                                                                                                                                                POSTAL
                 DESCRIPTION                               NAME                            NOTICE NAME                     ADDRESS 1                     ADDRESS 2           CITY     STATE      CODE    COUNTRY      PHONE            FAX                       EMAIL
                                                                                                                                                  301 CONCOURSE
COUNSEL TO REEP‐RTL DTC VA LLC                 WRIGHT, CONSTABLE & SKEEN, LLP ATTN: THOMAS J. MORAN, ESQ.          WEST SHORE III CENTER          BOULEVARD, SUITE 120   GLEN ALLEN   VA      23059                804‐362‐9434   804‐441‐9250   TMORAN@WCSLAW.COM
                                                                                                                                                                         GLASGOW,                        UNITED
TOP 50 CREDITOR                                WS TRADING LIMITED             ATTN: PRESIDENT OR GENERAL COUNSEL   50 TRADESTON STREET                                   SCOTLAND             G5 8BH     KINGDOM
COUNSEL TO NARE BUTTERFIELD, LLC               ZABEL LAW, LLC                 ATTN: NICOLE J. FERDOWS, ESQ.        55 WEST MONROE STREET          SUITE 3330             CHICAGO      IL      60603                312‐201‐9800   312‐201‐1436   NFERDOWS@ZABELLAW.COM
COUNSEL TO LEVIN MANAGEMENT CORPORATION,
BRAZORIA COUNTY TAX OFFICE AND CERTAIN OTHER
TEXAS TAXING AUTHORITIES, UNION STATION
VENTURE II LLC                                 ZEMANIAN LAW GROUP             ATTN: PAUL A. DRISCOLL               223 EAST CITY HALL AVENUE SUITE 201                   NORFOLK      VA      23510                757‐622‐0090   757‐622‐0096   PAUL@ZEMANIANLAW.COM




                                                                                                                                           Page 12 of 12
